


Exhibit 10.1

 

AMENDED AND RESTATED COLLABORATION AGREEMENT

 

THIS AMENDED AND RESTATED COLLABORATION AGREEMENT effective as of January 1,
2008 (the “Agreement”) is made by and among Genzyme Corporation, a Massachusetts
corporation having its principal place of business at 500 Kendall Street,
Cambridge, Massachusetts 02142 (“Genzyme”), BioMarin Pharmaceutical, Inc., a
Delaware corporation having its principal place of business at 105 Digital
Drive, Novato, California 94949 (“BioMarin”) and BioMarin/Genzyme LLC, a
Delaware limited liability company having its principal place of business at 500
Kendall Street, Cambridge, Massachusetts 02142 (“BioMarin/Genzyme LLC”). 
Genzyme, BioMarin and BioMarin/Genzyme LLC are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A.                                    BioMarin, Genzyme and BioMarin/Genzyme LLC
are parties to a Collaboration Agreement dated as of September 4, 1998 (the
“Original Collaboration Agreement”) pursuant to which BioMarin and Genzyme
through BioMarin/Genzyme LLC develop, manufacture, market and sell Aldurazyme
(as defined herein).

 

B.                                    The Parties no longer desire to develop,
manufacture, market and sell Aldurazyme through a joint venture and instead have
agreed that: (1) BioMarin will manufacture Aldurazyme and sell finished product
to Genzyme; (2) Genzyme will label and commercially distribute, market and sell
Aldurazyme globally; (3) each of Genzyme and BioMarin may conduct its own
research and development of Aldurazyme and other Collaboration Products (as
defined herein) in accordance with the terms of this Agreement and the
Manufacturing, Marketing and Sales Agreement (as defined herein); and
(4) BioMarin/Genzyme LLC will maintain and provide intellectual property
licenses and sublicenses to BioMarin and Genzyme so that they may fulfill their
respective obligations under this Agreement, the Manufacturing, Marketing and
Sales Agreement and the Fill Agreement (as defined herein).

 

C.                                    BioMarin and Genzyme are hereby amending
and restating the Original Collaboration Agreement so that hereafter
BioMarin/Genzyme LLC will no longer engage in commercial activities and will
solely (1) hold the intellectual property relating to Aldurazyme and license all
such intellectual property on the terms set forth herein to BioMarin and Genzyme
on the terms set forth herein and (2) engage in research and development
activities that are mutually selected and funded by BioMarin and Genzyme.

 

NOW THEREFORE, in consideration of the premises and of the covenants herein
contained, the Parties mutually agree as follows:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS


 

For purposes of this Agreement, the terms defined in this Article shall have the
meanings specified below.  Certain other capitalized terms are defined elsewhere
in this Agreement.

 


1.1                               “AFFILIATE” SHALL MEAN ANY CORPORATION OR
OTHER ENTITY WHICH CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH A
PARTY.  A CORPORATION OR OTHER ENTITY SHALL BE REGARDED AS IN CONTROL OF ANOTHER
CORPORATION OR ENTITY IF IT OWNS OR DIRECTLY OR INDIRECTLY CONTROLS MORE THAN
FIFTY PERCENT (50%) OF THE VOTING STOCK OR OTHER OWNERSHIP INTEREST OF THE OTHER
CORPORATION OR ENTITY, OR IF IT POSSESSES, DIRECTLY OR INDIRECTLY, THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE CORPORATION
OR OTHER ENTITY OR THE POWER TO ELECT OR APPOINT MORE THAN FIFTY PERCENT (50%)
OF THE MEMBERS OF THE GOVERNING BODY OF THE CORPORATION OR OTHER ENTITY.


 


1.2                               “ALDURAZYME” SHALL MEAN ALPHA-L-IDURONIDASE
MEETING THE SPECIFICATIONS.


 


1.3                               “ALPHA-L-IDURONIDASE” SHALL MEAN RECOMBINANT
HUMAN ALPHA-L-IDURONIDASE.


 


1.4                               “BIOMARIN COMPANIES” SHALL MEAN BIOMARIN AND
BIOMARIN GENETICS, INC., A DELAWARE CORPORATION AND A WHOLLY-OWNED SUBSIDIARY OF
BIOMARIN (“BIOMARIN GENETICS”).


 


1.5                               “BIOMARIN/GENZYME PATENT RIGHTS” SHALL MEAN
THE PATENT RIGHTS THAT CLAIM JOINT INVENTIONS (AS SUCH TERM IS DEFINED IN
SECTION 9.1.1 HEREOF) THAT ARE DISCOVERED, MADE OR CONCEIVED DURING AND IN
CONNECTION WITH THE PROGRAM JOINTLY BY EMPLOYEES OR CONSULTANTS OF GENZYME AND
BIOMARIN TO THE EXTENT THAT SUCH PATENT RIGHTS RELATE TO OR ARE USEFUL FOR THE
RESEARCH, DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF COLLABORATION
PRODUCTS FOR USE IN THE FIELD.


 


1.6                               “BIOMARIN/GENZYME TECHNOLOGY” SHALL MEAN ALL
TECHNOLOGY DISCOVERED, MADE OR CONCEIVED DURING AND IN CONNECTION WITH THE
PROGRAM JOINTLY BY EMPLOYEES OR CONSULTANTS OF GENZYME AND BIOMARIN RELATING TO
OR USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF
COLLABORATION PRODUCTS FOR USE IN THE FIELD.


 


1.7                               “BIOMARIN PATENT RIGHTS” SHALL MEAN ALL PATENT
RIGHTS CONTROLLED BY BIOMARIN DURING THE TERM TO THE EXTENT THAT SUCH PATENT
RIGHTS RELATE TO OR ARE USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF COLLABORATION PRODUCTS FOR USE IN THE FIELD.


 


1.8                               “BIOMARIN TECHNOLOGY” SHALL MEAN ALL
TECHNOLOGY CONTROLLED BY BIOMARIN DURING THE TERM TO THE EXTENT THAT SUCH
TECHNOLOGY RELATES TO OR IS USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF COLLABORATION PRODUCTS FOR USE IN THE FIELD.


 


1.9                               “BLA” SHALL MEAN A BIOLOGICS LICENSE
APPLICATION OR SIMILAR APPLICATION FILED WITH THE FDA AFTER COMPLETION OF HUMAN
CLINICAL TRIALS TO OBTAIN MARKETING APPROVAL FOR A COLLABORATION PRODUCT,
INCLUDING WITHOUT LIMITATION THE BLA AS APPROVED BY THE FDA ON APRIL 30, 2003
THAT


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 


PROVIDES FOR MARKETING APPROVAL FOR ALDURAZYME IN THE UNITED STATES, AS THE SAME
MAY BE UPDATED OR AMENDED FROM TIME TO TIME.


 


1.10                        “COLLABORATION PRODUCT” SHALL MEAN ANY
PHARMACEUTICAL COMPOSITIONS OF ALPHA-L-IDURONIDASE (INCLUDING ALDURAZYME UNLESS
OTHERWISE INDICATED HEREIN), INCLUDING WITHOUT LIMITATION ANY AND ALL
IMPROVEMENTS, DERIVATIVES, ANALOGS, COMBINATION PRODUCTS, DELIVERY SYSTEMS AND
DOSAGE FORMS RELATED THERETO.


 


1.11                        “COMMERCIALIZATION COSTS” WITH RESPECT TO A
COLLABORATION PRODUCT SHALL MEAN THE VARIABLE COSTS AND FIXED COSTS INCURRED BY
BIOMARIN/GENZYME LLC WITH RESPECT TO WORK PERFORMED BY THE PARTIES AND THEIR
AFFILIATES AND SUBCONTRACTORS IN CONNECTION WITH THE PERFORMANCE OF AND IN
ACCORDANCE WITH THE COMMERCIALIZATION PLAN FOR SUCH COLLABORATION PRODUCT,
INCLUDING WITHOUT LIMITATION, SALES AND MARKETING COSTS RELATED TO PERFORMING
MARKET RESEARCH, ADVERTISING, PRODUCING PROMOTIONAL LITERATURE, SPONSORING
SEMINARS AND SYMPOSIA, SALES TRAINING MEETINGS AND SEMINARS, ORIGINATING SALES,
PROVIDING REIMBURSEMENT AND OTHER PATIENT SUPPORT SERVICES.  FOR PURPOSES OF
THIS SECTION 1.11, “VARIABLE COSTS” SHALL BE DEEMED TO BE THE COST OF LABOR, RAW
MATERIALS, SUPPLIES AND OTHER RESOURCES DIRECTLY CONSUMED IN THE CONDUCT OF THE
COMMERCIALIZATION PLAN AND MANUFACTURE OF COLLABORATION PRODUCT FOR USE IN
COMMERCIALIZATION ACTIVITIES, AS WELL AS AMOUNTS PAID TO THIRD PARTIES UNDER A
THIRD PARTY AGREEMENT AS A RESULT OF PERFORMANCE OF THE COMMERCIALIZATION PLAN,
TO THE EXTENT NOT INCLUDED IN DEVELOPMENT COSTS OR FULLY ABSORBED COST OF
GOODS.  FOR PURPOSES OF THIS SECTION 1.11, “FIXED COSTS” SHALL BE DEEMED TO BE
THE COST OF FACILITIES, UTILITIES, INSURANCE, EQUIPMENT DEPRECIATION AND OTHER
FIXED COSTS DIRECTLY RELATED TO THE CONDUCT OF AND IN ACCORDANCE WITH THE
COMMERCIALIZATION PLAN AND THE MANUFACTURE OF COLLABORATION PRODUCT FOR USE IN
COMMERCIALIZATION ACTIVITIES, ALLOCATED BASED UPON THE PROPORTION OF SUCH COSTS
DIRECTLY ATTRIBUTABLE TO SUPPORT OR PERFORMANCE OF THE COMMERCIALIZATION PLAN
AND THE MANUFACTURE OF COLLABORATION PRODUCT FOR USE IN COMMERCIALIZATION
ACTIVITIES OR BY SUCH OTHER METHOD OF COST ALLOCATION AS MAY BE APPROVED BY THE
STEERING COMMITTEE.  ALL COST DETERMINATIONS MADE HEREUNDER SHALL BE MADE IN
ACCORDANCE WITH GAAP.


 


1.12                        “COMMERCIALIZATION PARTY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1 BELOW.


 


1.13                        “CONTROL” SHALL MEAN POSSESSION OF THE ABILITY TO
GRANT A LICENSE OR SUBLICENSE AS PROVIDED FOR HEREIN WITHOUT VIOLATING THE TERMS
OF AN AGREEMENT WITH A THIRD PARTY.


 


1.14                        “DEVELOPMENT COSTS” WITH RESPECT TO A COLLABORATION
PRODUCT SHALL MEAN THE VARIABLE COSTS AND FIXED COSTS INCURRED BY
BIOMARIN/GENZYME LLC WITH RESPECT TO WORK PERFORMED BY THE PARTIES AND THEIR
AFFILIATES AND SUBCONTRACTORS IN CONNECTION WITH THE CONDUCT OF AND IN
ACCORDANCE WITH THE DEVELOPMENT PLAN FOR SUCH COLLABORATION PRODUCT, INCLUDING
WITHOUT LIMITATION (A) DIRECT, OUT-OF-POCKET EXTERNAL COSTS, INCLUDING CLINICAL
GRANTS, CLINICAL LABORATORY FEES, POSITIVE CONTROLS AND THE COST OF STUDIES
CONDUCTED AND SERVICES PROVIDED BY CONTRACT RESEARCH ORGANIZATIONS AND
INDIVIDUALS, CONSULTANTS, TOXICOLOGY CONTRACTORS, AND MANUFACTURERS NECESSARY OR
USEFUL FOR THE PURPOSE OF OBTAINING REGULATORY APPROVALS FOR SUCH COLLABORATION
PRODUCT, (B) AMOUNTS PAID TO GENZYME AND BIOMARIN BY BIOMARIN/GENZYME LLC WITH
RESPECT TO RESEARCH AND DEVELOPMENT AND PRE-COMMERCIALIZATION SALES AND
MARKETING EFFORTS AS SET FORTH IN THE DEVELOPMENT PLAN FOR SUCH


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 


COLLABORATION PRODUCT, INCLUDING WITHOUT LIMITATION THE EFFORTS OF GENZYME AND
BIOMARIN TO DEVELOP AND DOCUMENT PROCESS METHODS AND PROCEDURES FOR THE
MANUFACTURE OF SUCH COLLABORATION PRODUCT AND THE FULLY ABSORBED COST OF GOODS
FOR BATCHES OF SUCH COLLABORATION PRODUCT MANUFACTURED AND SUPPLIED FOR USE IN
PRECLINICAL AND CLINICAL TRIALS AND PRE-COMMERCIALIZATION ACTIVITIES, (C) COSTS
RELATED TO DATA MANAGEMENT, STATISTICAL DESIGNS AND STUDIES, DOCUMENT
PREPARATION AND OTHER EXPENSES ASSOCIATED WITH THE CLINICAL TESTING PROGRAM FOR
SUCH COLLABORATION PRODUCT, (D) COSTS FOR PREPARING, SUBMITTING, REVIEWING OR
DEVELOPING DATA OR INFORMATION FOR THE PURPOSE OF SUBMISSION OF APPLICATIONS TO
OBTAIN REGULATORY APPROVALS FOR SUCH COLLABORATION PRODUCT, (E) LICENSE FEES AND
OTHER AMOUNTS PAID TO A THIRD PARTY PURSUANT TO ANY THIRD PARTY AGREEMENT OTHER
THAN THOSE FEES AND OTHER AMOUNTS PAYABLE WITH RESPECT TO ALDURAZYME UNDER THE
THIRD PARTY AGREEMENTS IN EFFECT AS OF THE EFFECTIVE DATE, AND (F) COSTS
RELATING TO THE PROSECUTION AND MAINTENANCE OF PATENT RIGHTS WHICH CLAIM, OR
DISCLOSE SUBJECT MATTER RELEVANT TO, THE MANUFACTURE OR USE OF SUCH
COLLABORATION PRODUCT.  FOR PURPOSES OF THIS SECTION 1.14, “VARIABLE COSTS”
SHALL BE DEEMED TO BE THE COST OF LABOR, RAW MATERIALS, SUPPLIES AND OTHER
RESOURCES DIRECTLY CONSUMED IN THE CONDUCT OF AND IN ACCORDANCE WITH THE
DEVELOPMENT PROGRAM AND THE MANUFACTURE OF THE COLLABORATION PRODUCT FOR USE IN
PRECLINICAL AND CLINICAL TRIALS AND PRE-COMMERCIALIZATION ACTIVITIES.  FOR
PURPOSES OF THIS SECTION 1.14, “FIXED COSTS” SHALL BE DEEMED TO BE THE COST OF
FACILITIES, UTILITIES, INSURANCE, FACILITY AND EQUIPMENT DEPRECIATION AND OTHER
FIXED COSTS DIRECTLY RELATED TO THE CONDUCT OF THE DEVELOPMENT PROGRAM AND THE
MANUFACTURE OF THE COLLABORATION PRODUCT FOR USE IN PRECLINICAL AND CLINICAL
TRIALS AND PRE-COMMERCIALIZATION ACTIVITIES, ALLOCATED BASED UPON THE PROPORTION
OF SUCH COSTS DIRECTLY ATTRIBUTABLE TO THE SUPPORT OR PERFORMANCE OF THE
DEVELOPMENT PROGRAM AND THE MANUFACTURE OF THE COLLABORATION PRODUCT FOR USE IN
PRECLINICAL AND CLINICAL TRIALS AND PRE-COMMERCIALIZATION ACTIVITIES OR BY SUCH
OTHER METHOD OF COST ALLOCATION AS MAY BE APPROVED BY THE STEERING COMMITTEE. 
ALL COST DETERMINATIONS MADE HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP.


 


1.15                        “DEVELOPMENT PLAN” SHALL MEAN, WITH RESPECT TO A
PARTICULAR COLLABORATION PRODUCT, THE COMPREHENSIVE THREE (3) YEAR ROLLING PLAN
AND BUDGET FOR THE DEVELOPMENT OF SUCH COLLABORATION PRODUCT UNDER THE
DEVELOPMENT PROGRAM, AS MORE SPECIFICALLY DESCRIBED IN SECTION 5.1.2 HEREOF.


 


1.16                        “DEVELOPMENT PROGRAM” SHALL MEAN, WITH RESPECT TO A
PARTICULAR COLLABORATION PRODUCT, THE PRECLINICAL AND CLINICAL DEVELOPMENT OF
SUCH COLLABORATION PRODUCT INCLUDING POST-MARKETING STUDIES AND THE PREPARATION
AND FILING OF ALL APPLICATIONS FOR REGULATORY APPROVALS FOR SUCH COLLABORATION
PRODUCT, ALL AS DETERMINED BY THE STEERING COMMITTEE OR AS OTHERWISE SET FORTH
HEREIN.


 


1.17                        “EFFECTIVE DATE” SHALL MEAN JANUARY 1, 2008.


 


1.18                        “FIELD” SHALL MEAN ANY AND ALL THERAPEUTIC
APPLICATIONS OF ALPHA-L-IDURONIDASE FOR MPS I AND OTHER ALPHA-L-IDURONIDASE
DEFICIENCIES.  NOTWITHSTANDING THE FOREGOING, THE FIELD SHALL NOT INCLUDE GENE
THERAPY FOR MPS I OR OTHER ALPHA-L-IDURONIDASE DEFICIENCIES.  FOR PURPOSES OF
THIS AGREEMENT, “GENE THERAPY” SHALL MEAN TREATMENT OR PREVENTION OF MPS I OR
OTHER ALPHA-L-IDURONIDASE DEFICIENCIES BY MEANS OF EX VIVO OR IN VIVO
INTRODUCTION (VIA VIRAL OR NONVIRAL GENE TRANSFER SYSTEMS) OF NUCLEOTIDE
SEQUENCES (INCLUDING WITHOUT LIMITATION, DNA, RNA AND COMPLEMENTARY AND REVERSE
COMPLEMENTARY NUCLEOTIDE SEQUENCES THERETO, WHETHER CODING OR NONCODING).


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 


1.19                        “FDA” SHALL MEAN THE UNITED STATES FOOD AND DRUG
ADMINISTRATION, ANY SUCCESSOR AGENCY, OR THE REGULATORY AUTHORITY OF ANY COUNTRY
OTHER THAN THE UNITED STATES WITH RESPONSIBILITIES COMPARABLE TO THOSE OF THE
UNITED STATES FOOD AND DRUG ADMINISTRATION.


 


1.20                        “FULLY ABSORBED COST OF GOODS” WITH RESPECT TO UNITS
OF COLLABORATION PRODUCT SHALL MEAN (A) THE VARIABLE COSTS AND FIXED COSTS
INCURRED BY A PARTY ASSOCIATED WITH THE MANUFACTURE (INCLUSIVE OF FINISHING
PROCESSES INCLUDING FILLING, PACKAGING, LABELING AND/OR OTHER PREPARATION)
QUALITY ASSURANCE, QUALITY CONTROL AND OTHER TESTING, STORAGE AND SHIPPING OF
BATCHES OF SUCH UNITS OF COLLABORATION PRODUCT OR (B) IF SUCH UNITS OR PORTIONS
OF COLLABORATION PRODUCT ARE NOT MANUFACTURED BY THE PARTIES, THE AMOUNTS PAID
TO THE VENDOR PLUS COSTS ASSOCIATED WITH ACQUISITION FROM SUCH VENDOR.  FOR
PURPOSES OF THIS SECTION 1.20, “VARIABLE COSTS” SHALL BE DEEMED TO BE THE COST
OF LABOR, RAW MATERIALS, SUPPLIES AND OTHER RESOURCES DIRECTLY CONSUMED IN THE
MANUFACTURE, QUALITY ASSURANCE, QUALITY CONTROL AND OTHER TESTING, STORAGE AND
SHIPPING OF BATCHES OF SUCH COLLABORATION PRODUCT.  FOR PURPOSES OF THIS
SECTION 1.20, “FIXED COSTS” SHALL BE DEEMED TO BE THE COST OF FACILITIES,
UTILITIES, INSURANCE, FACILITY AND EQUIPMENT DEPRECIATION AND OTHER FIXED COSTS
DIRECTLY RELATED TO THE MANUFACTURE, QUALITY ASSURANCE, QUALITY CONTROL AND
OTHER TESTING, STORAGE AND SHIPPING OF BATCHES OF SUCH COLLABORATION PRODUCT, AS
WELL AS AMOUNTS PAID TO THIRD PARTIES UNDER A THIRD PARTY AGREEMENT AS A RESULT
OF THE MANUFACTURE, USE OR SALE OF SUCH UNITS OF COLLABORATION PRODUCTS.  FIXED
COSTS SHALL BE ALLOCATED TO SUCH UNITS OF COLLABORATION PRODUCT BASED UPON THE
PROPORTION OF SUCH COSTS DIRECTLY ATTRIBUTABLE TO SUPPORT OF THE MANUFACTURING,
QUALITY ASSURANCE, QUALITY CONTROL AND OTHER TESTING, STORAGE AND SHIPPING
PROCESSES FOR SUCH COLLABORATION PRODUCT.  IF A FACILITY IS USED TO MANUFACTURE
COLLABORATION PRODUCTS AND HAS THE CAPACITY TO MANUFACTURE PRODUCTS FOR OTHER
PROGRAMS OF EITHER GENZYME OR BIOMARIN, FIXED COSTS SHALL BE ALLOCATED IN
PROPORTION TO THE ACTUAL USE OF SUCH FACILITY FOR THE MANUFACTURE OF
COLLABORATION PRODUCTS AND THE CAPACITY TO MANUFACTURE PRODUCTS FOR SUCH OTHER
PROGRAMS.  FOR THE AVOIDANCE OF DOUBT, NO IDLE CAPACITY OF A MANUFACTURING
FACILITY SHALL BE INCLUDED IN FULLY ABSORBED COST OF GOODS UNLESS SUCH FACILITY
IS APPROPRIATELY SIZED AND DEDICATED SOLELY TO THE MANUFACTURE OF COLLABORATION
PRODUCTS.  FULLY ABSORBED COST OF GOODS SHALL EXCLUDE ALL COSTS OTHERWISE
REIMBURSED PURSUANT TO THIS AGREEMENT.  IN THE EVENT THAT EITHER BIOMARIN OR
GENZYME SUBCONTRACTS WITH THE OTHER PARTY TO PERFORM ANY WORK ON ITS BEHALF IN
CONNECTION WITH THE MANUFACTURING RESPONSIBILITIES ASSIGNED TO BIOMARIN OR
GENZYME, RESPECTIVELY, PURSUANT TO SECTION 7.1.1 HEREOF, BIOMARIN AND GENZYME
(I) SHALL EACH DIRECTLY CHARGE BIOMARIN/GENZYME LLC THEIR RESPECTIVE FULLY
ABSORBED COST OF GOODS AND (II) SHALL NOT INCLUDE ANY PART OF THE OTHER PARTY’S
FULLY ABSORBED COST OF GOODS IN THE AMOUNT SO CHARGED TO BIOMARIN/GENZYME LLC. 
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL COST DETERMINATIONS MADE
HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP.


 


1.21                        “GAAP” SHALL MEAN THE THEN-CURRENT UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, EXCEPT WHEN
DIFFERENT ACCOUNTING PRINCIPLES ARE REQUIRED UNDER THE TERMS OF THE OPERATING
AGREEMENT, IN WHICH CASE THE ACCOUNTING PRINCIPLES MANDATED UNDER THE OPERATING
AGREEMENT SHALL CONTROL.


 


1.22                        “GENZYME PATENT RIGHTS” SHALL MEAN ALL PATENT RIGHTS
CONTROLLED BY GENZYME DURING THE TERM TO THE EXTENT THAT SUCH PATENT RIGHTS
RELATE TO OR ARE USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF COLLABORATION PRODUCTS FOR USE IN THE FIELD.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 


1.23                        “GENZYME TECHNOLOGY” SHALL MEAN ALL TECHNOLOGY
CONTROLLED BY GENZYME DURING THE TERM TO THE EXTENT SUCH TECHNOLOGY RELATES TO
OR IS USEFUL FOR THE RESEARCH, DEVELOPMENT MANUFACTURE OR COMMERCIALIZATION OF
COLLABORATION PRODUCTS FOR USE IN THE FIELD.


 


1.24                        “MANUFACTURING PARTY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1.1.


 


1.25                        “MANUFACTURING KNOW-HOW” SHALL MEAN ALL INFORMATION,
TECHNIQUES, INVENTIONS, DISCOVERIES, IMPROVEMENTS, PRACTICES, METHODS,
KNOWLEDGE, SKILL, EXPERIENCE AND OTHER TECHNOLOGY, WHETHER OR NOT PATENTABLE OR
COPYRIGHTABLE, AND ANY COPYRIGHTS BASED THEREON, RELATING TO OR NECESSARY OR
USEFUL FOR THE PRODUCTION, PURIFICATION, PACKAGING, STORAGE AND TRANSPORTATION
OF COLLABORATION PRODUCTS, INCLUDING WITHOUT LIMITATION SPECIFICATIONS,
ACCEPTANCE CRITERIA, MANUFACTURING BATCH RECORDS, STANDARD OPERATING PROCEDURES,
ENGINEERING PLANS, INSTALLATION, OPERATION AND PROCESS QUALIFICATION PROTOCOLS
FOR EQUIPMENT, VALIDATION RECORDS, MASTER FILES SUBMITTED TO THE FDA, PROCESS
VALIDATION REPORTS, ENVIRONMENTAL MONITORING PROCESSES, TEST DATA INCLUDING
PHARMACOLOGICAL, TOXICOLOGICAL AND CLINICAL TEST DATA, COST DATA AND EMPLOYEE
TRAINING MATERIALS.


 


1.26                        “MANUFACTURING, MARKETING AND SALES AGREEMENT” SHALL
MEAN THE MANUFACTURING, MARKETING AND SALES AGREEMENT OF EVEN DATE HEREWITH BY
AND AMONG THE PARTIES.


 


1.27                        “MEMBER” SHALL HAVE THE MEANING SET FORTH IN THE
OPERATING AGREEMENT.


 


1.28                        “MEMBERS AGREEMENT” SHALL HAVE THE MEANING SET FORTH
IN THE RECITALS.


 


1.29                        “MPS-I” SHALL MEAN MUCOPOLYSACCHARIDOSIS I.


 


1.30                        “OPERATING AGREEMENT” SHALL MEAN THE OPERATING
AGREEMENT OF BIOMARIN/GENZYME LLC DATED AS OF SEPTEMBER 4, 1998 BY AND AMONG THE
BIOMARIN COMPANIES AND GENZYME.


 


1.31                        “ORIGINAL DATE OF EXECUTION” SHALL MEAN SEPTEMBER 4,
1998.


 


1.32                        “PATENT RIGHTS” SHALL MEAN ANY U.S. AND FOREIGN
PATENTS AND PATENT APPLICATIONS (INCLUDING CONTINUATIONS, CONTINUATIONS-IN-PART,
DIVISIONALS, REISSUES, RE-EXAMINATIONS, RENEWALS, SUPPLEMENTAL PROTECTION
CERTIFICATES AND EXTENSIONS).


 


1.33                        “PERCENTAGE INTEREST” SHALL HAVE THE MEANING SET
FORTH IN THE OPERATING AGREEMENT.


 


1.34                        “PROGRAM” SHALL MEAN THE COLLABORATION AMONG
BIOMARIN/GENZYME LLC, BIOMARIN AND GENZYME DESCRIBED IN THIS AGREEMENT.


 


1.35                        “PROGRAM COSTS” SHALL MEAN ALL PROGRAM-RELATED
COSTS, INCLUDING WITHOUT LIMITATION DEVELOPMENT COSTS AND COMMERCIALIZATION
COSTS, IN EACH CASE AS SUCH COSTS ARE INCURRED OR ACCRUED BY BIOMARIN/GENZYME
LLC ON OR AFTER THE ORIGINAL DATE OF EXECUTION.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IT IS UNDERSTOOD THAT THE PARTIES SHALL APPLY MUTUALLY AGREED
UPON COST ALLOCATION METHODS IN DETERMINING PROGRAM COSTS HEREUNDER.  IT IS
UNDERSTOOD AND AGREED THAT, WITH RESPECT TO ALDURAZYME, “PROGRAM COSTS” SHALL BE
LIMITED TO PROGRAM COSTS INCURRED (I) ON OR PRIOR TO


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 


DECEMBER 31, 2007 OR (II) SOLELY PURSUANT TO DEVELOPMENT ACTIVITIES IDENTIFIED
IN THE DEVELOPMENT PLAN ATTACHED HERETO AS APPENDIX A AND OTHER DEVELOPMENT
ACTIVITIES ADDED PURSUANT TO SECTION 5.1.4 HEREOF OR AGREED TO BY THE STEERING
COMMITTEE ON OR AFTER THE EFFECTIVE DATE, AND SHALL EXCLUDE (X) ALL
COMMERCIALIZATION COSTS INCURRED ON OR AFTER JANUARY 1, 2008, (Y) ALL FULLY
ABSORBED COSTS INCURRED ON OR AFTER JANUARY 1, 2008 EXCEPT WITH RESPECT TO
QUANTITIES OF COLLABORATION PRODUCTS REQUIRED FOR THE ACTIVITIES DESCRIBED IN
CLAUSE (II) ABOVE AND (Z) ALL OTHER COSTS THAT ARE ALLOCATED BETWEEN THE PARTIES
UNDER THE MANUFACTURING, MARKETING AND SALES AGREEMENT OR THE FILL AGREEMENT OF
EVEN DATE HEREWITH BY AND BETWEEN BIOMARIN AND GENZYME (THE “FILL AGREEMENT”). 
THE PARTIES SHALL MAINTAIN SEPARATE RECORDS FOR PROGRAM COSTS INCURRED ON OR
PRIOR TO DECEMBER 31, 2007 AND FOR PROGRAM COSTS INCURRED ON OR AFTER THE
EFFECTIVE DATE.


 


1.36                        “PROGRAM MANAGEMENT TEAM” SHALL MEAN THE JOINT TEAM
COMPOSED OF REPRESENTATIVES OF GENZYME AND BIOMARIN DESCRIBED IN SECTION 8.1.1
HEREOF.


 


1.37                        “REGULATORY APPROVALS” SHALL MEAN ALL APPROVALS FROM
REGULATORY AUTHORITIES IN ANY COUNTRY IN THE TERRITORY REQUIRED LAWFULLY TO
MANUFACTURE AND MARKET COLLABORATION PRODUCTS IN ANY SUCH COUNTRY, INCLUDING
WITHOUT LIMITATION APPROVAL OF ANY BLA, ANY ESTABLISHMENT LICENSE APPLICATION
FILED WITH THE FDA TO OBTAIN APPROVAL OF THE FACILITIES AND EQUIPMENT TO BE USED
TO MANUFACTURE A COLLABORATION PRODUCT, AND ANY PRODUCT PRICING APPROVALS WHERE
APPLICABLE.


 


1.38                        “REGULATORY SCHEME” SHALL MEAN THE UNITED STATES
PUBLIC HEALTH SERVICE ACT AND THE REGULATIONS, INTERPRETATIONS AND GUIDELINES
PROMULGATED THEREUNDER BY THE FDA OR THE REGULATORY SCHEME APPLICABLE TO THE
COLLABORATION PRODUCTS IN ANY COUNTRY OTHER THAN THE UNITED STATES, AS SUCH
STATUTES, REGULATIONS, INTERPRETATIONS AND GUIDELINES OR REGULATORY SCHEMES MAY
BE AMENDED FROM TIME TO TIME.


 


1.39                        “RELATED AGREEMENTS” SHALL MEAN THE MANUFACTURING,
MARKETING AND SALES AGREEMENT, THE MEMBERS AGREEMENT, THE FILL/FINISH
MANUFACTURING AGREEMENT AND THE OPERATING AGREEMENT.


 


1.40                        “SPECIFICATIONS” WITH RESPECT TO A PARTICULAR
COLLABORATION PRODUCT (OTHER THAN ALDURAZYME) SHALL MEAN THE WRITTEN
SPECIFICATIONS FOR SUCH COLLABORATION PRODUCT DETERMINED BY THE PROGRAM
MANAGEMENT TEAM AND APPROVED BY THE STEERING COMMITTEE; PROVIDED THAT SUCH
SPECIFICATIONS SHALL AT ALL TIMES COMPLY WITH THE RELEVANT REGULATORY SCHEME IN
THE COUNTRY OF SALE AND IN THE COUNTRY OF USE.  SUCH SPECIFICATIONS MAY BE
AMENDED FROM TIME TO TIME BY THE PROGRAM MANAGEMENT TEAM PROVIDED THAT SUCH
AMENDMENTS ARE APPROVED BY THE STEERING COMMITTEE OR THE WRITTEN AGREEMENT OF
THE PARTIES, AS THE CASE MAY BE.  COPIES OF THE THEN-CURRENT SPECIFICATIONS
SHALL BE MAINTAINED BY BOTH BIOMARIN AND GENZYME AND SHALL BECOME A PART OF THIS
AGREEMENT AS IF INCORPORATED HEREIN.  THE TERM “SPECIFICATIONS” WITH RESPECT TO
ALDURAZYME SHALL HAVE THE MEANING SET FORTH IN THE MANUFACTURING, MARKETING AND
SALES AGREEMENT.


 


1.41                        “STEERING COMMITTEE” SHALL MEAN THE GOVERNING BODY
OF BIOMARIN/GENZYME LLC COMPOSED OF REPRESENTATIVES OF BIOMARIN AND GENZYME
APPOINTED AS DESCRIBED IN SECTION 8.2.1 HEREOF.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 


1.42                        “TECHNOLOGY” SHALL MEAN INVENTIONS, TRADE SECRETS,
COPYRIGHTS, KNOW-HOW, DATA AND OTHER INTELLECTUAL PROPERTY OF ANY KIND
(INCLUDING WITHOUT LIMITATION ANY PROPRIETARY BIOLOGICAL OR OTHER MATERIALS,
COMPOUNDS OR REAGENTS, BUT NOT INCLUDING PATENT RIGHTS).


 


1.43                        “TERM” SHALL MEAN THE PERIOD COMMENCING ON
SEPTEMBER 4, 1998 AND ENDING WITH THE EFFECTIVE DATE OF ANY TERMINATION OF THIS
AGREEMENT PURSUANT TO ARTICLE 13 HEREOF.


 


1.44                        “TERRITORY” SHALL MEAN THE WORLD.


 


1.45                        “THIRD PARTY” SHALL MEAN ANY ENTITY OTHER THAN
BIOMARIN/GENZYME LLC, BIOMARIN OR GENZYME AND THEIR RESPECTIVE AFFILIATES.


 


1.46                        “THIRD PARTY AGREEMENTS” SHALL MEAN COLLECTIVELY
THOSE THIRD PARTY AGREEMENTS LISTED ON SCHEDULE 1.47 HERETO OR SUCH OTHER THIRD
PARTY AGREEMENTS PURSUANT TO WHICH A PARTY OBTAINS RIGHTS APPLICABLE TO THE
DEVELOPMENT, MANUFACTURE, SALE OR USE OF COLLABORATION PRODUCTS HEREUNDER.  IF
AFTER THE EFFECTIVE DATE ANY OF BIOMARIN, GENZYME AND/OR BIOMARIN/GENZYME LLC
ENTER INTO AN AGREEMENT TO LICENSE OR ACQUIRE RIGHTS FROM A THIRD PARTY WITH
RESPECT TO SUBJECT MATTER TO BE UTILIZED IN CONNECTION WITH COLLABORATION
PRODUCTS IN ACCORDANCE WITH SECTION 3.1.4 BELOW, SUCH AGREEMENTS SHALL ALSO BE
INCLUDED IN THE DEFINITION OF THIRD PARTY AGREEMENTS FOR PURPOSES OF THIS
AGREEMENT.


 


ARTICLE II

SCOPE AND STRUCTURE OF THE COLLABORATION


 


2.1 GENERAL.  BIOMARIN/GENZYME LLC WILL UNDERTAKE THE DEVELOPMENT PROGRAM, WITH
EACH OF THE PARTIES ASSUMING RESPONSIBILITY FOR THOSE PORTIONS OF THE
DEVELOPMENT PROGRAM ALLOCATED TO IT UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
DEVELOPMENT PLAN THEN IN EFFECT.  UPON RECEIPT OF REGULATORY APPROVAL IN ANY
COUNTRY WITHIN THE TERRITORY, THE MANUFACTURING PARTY OR PARTIES WILL
MANUFACTURE THE COLLABORATION PRODUCTS AND THE COMMERCIALIZATION PARTY WILL
DISTRIBUTE, MARKET AND SELL THE COLLABORATION PRODUCTS IN SUCH COUNTRY ALL ON
THE TERMS AND CONDITIONS SET FORTH IN THE MANUFACTURING, MARKETING AND SALES
AGREEMENT AND SUCH OTHER TERMS AND CONDITIONS AS THE PARTIES MAY AGREE UPON. 
ALL SERVICES PROVIDED BY OR ON BEHALF OF BIOMARIN, GENZYME OR THEIR RESPECTIVE
AFFILIATES FOR BIOMARIN/GENZYME LLC IN CONNECTION WITH THE PROGRAM SHALL BE
PROVIDED AT COST.  FOR AVOIDANCE OF DOUBT, “COST” FOR SERVICES PROVIDED BY A
THIRD PARTY ON BEHALF OF BIOMARIN, GENZYME OR THEIR RESPECTIVE AFFILIATES FOR
BIOMARIN/GENZYME LLC IN CONNECTION WITH THE PROGRAM SHALL BE THE AMOUNT PAID FOR
SUCH SERVICES PLUS COSTS ASSOCIATED WITH THE ACQUISITION, INCLUDING QUALITY
CONTROL, OF SUCH SERVICES FROM SUCH THIRD PARTY.


 


2.2 EXCLUSIVE RELATIONSHIP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN
ANY RELATED AGREEMENT, DURING THE TERM, NEITHER BIOMARIN/GENZYME LLC, GENZYME
NOR BIOMARIN, NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL INDEPENDENTLY, OR
WITH OR THROUGH A THIRD PARTY, CONDUCT RESEARCH OR DEVELOPMENT ACTIVITIES
REGARDING, OR ENGAGE IN THE MANUFACTURE, MARKETING, SALE OR DISTRIBUTION OF,


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 


COLLABORATION PRODUCTS IN THE FIELD AND IN THE TERRITORY OTHER THAN AS PART OF
THE PROGRAM.  IN ADDITION, DURING THE TWO-YEAR PERIOD FOLLOWING TERMINATION OF
THIS AGREEMENT, NEITHER (A) THE BREACHING PARTY AND ITS AFFILIATES IN THE CASE
OF TERMINATION PURSUANT TO SECTION 12.2.1 OF THE MANUFACTURING, MARKETING AND
SALES AGREEMENT, (B)  (C) THE TERMINATING PARTY AND ITS AFFILIATES IN THE CASE
OF TERMINATION PURSUANT TO SECTION 12.2.2 OF THE MANUFACTURING, MARKETING AND
SALES AGREEMENT OR (D) THE NON-TERMINATING PARTY AND ITS AFFILIATES IN THE CASE
OF TERMINATION PURSUANT TO SECTIONS 12.2.3 OR 12.2.4 OF THE MANUFACTURING,
MARKETING AND SALES AGREEMENT SHALL INDEPENDENTLY, OR WITH OR THROUGH A THIRD
PARTY, CONDUCT RESEARCH REGARDING, OR ENGAGE IN THE MANUFACTURE, MARKETING, SALE
OR DISTRIBUTION OF, COLLABORATION PRODUCTS IN THE FIELD AND IN THE TERRITORY;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTION 12.2.2 OF THE MANUFACTURING, MARKETING AND SALES AGREEMENT AND THE
NON-TERMINATING PARTY DOES NOT EXERCISE ITS OPTION UNDER
SECTION 12.3.2(A) THEREOF, THEN THE RESTRICTIONS SET FORTH IN THIS SENTENCE
SHALL NOT APPLY.  NOTWITHSTANDING THE FOREGOING, EXCEPT AS PROVIDED IN
SECTION 3.1.5 NOTHING HEREIN IS INTENDED TO RESTRICT BIOMARIN, GENZYME OR THEIR
RESPECTIVE AFFILIATES FROM CONDUCTING RESEARCH OR DEVELOPMENT ACTIVITIES
REGARDING, OR ENGAGING IN THE MANUFACTURE, MARKETING, SALE OR DISTRIBUTION OF
GENE THERAPY PRODUCTS TARGETED TO MPS I AND OTHER ALPHA-L-IDURONIDASE
DEFICIENCIES.


 


ARTICLE III

GRANTS AND RESERVATIONS OF RIGHTS


 


3.1 LICENSES OF RIGHTS TO BIOMARIN/GENZYME LLC.


 


3.1.1                     GRANTS FROM BIOMARIN.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, BIOMARIN HEREBY GRANTS TO BIOMARIN/GENZYME LLC A WORLDWIDE,
EXCLUSIVE, ROYALTY-FREE RIGHT AND LICENSE DURING THE TERM OF THIS AGREEMENT
UNDER THE BIOMARIN PATENT RIGHTS, BIOMARIN TECHNOLOGY, BIOMARIN/GENZYME PATENT
RIGHTS AND THE BIOMARIN/GENZYME TECHNOLOGY AND MANUFACTURING KNOW-HOW CONTROLLED
BY BIOMARIN TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, HAVE SOLD,
IMPORT AND EXPORT COLLABORATION PRODUCTS FOR USE IN THE FIELD AND IN THE
TERRITORY.


 


3.1.2                     GRANTS FROM GENZYME.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, GENZYME HEREBY GRANTS TO BIOMARIN/GENZYME LLC A WORLDWIDE,
EXCLUSIVE, ROYALTY-FREE RIGHT AND LICENSE DURING THE TERM OF THIS AGREEMENT
UNDER THE GENZYME PATENT RIGHTS, GENZYME TECHNOLOGY, BIOMARIN/GENZYME PATENT
RIGHTS AND THE BIOMARIN/GENZYME TECHNOLOGY AND MANUFACTURING KNOW-HOW CONTROLLED
BY GENZYME TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, HAVE SOLD,
IMPORT AND EXPORT COLLABORATION PRODUCTS FOR USE IN THE FIELD AND IN THE
TERRITORY.


 


3.1.3                     BIOMARIN/GENZYME LLC UNDERTAKINGS; SUBLICENSES.  IN
CONSIDERATION OF THE LICENSES GRANTED UNDER THIS SECTION 3.1, EXCEPT AS PROVIDED
HEREIN, BIOMARIN/GENZYME LLC HEREBY UNDERTAKES TO PAY ALL ROYALTIES, SUBLICENSE
FEES AND OTHER COSTS OR EXPENSES PAYABLE TO THIRD PARTIES UNDER A THIRD PARTY
AGREEMENT ASSOCIATED WITH THE ACQUISITION OR EXERCISE OF SUCH LICENSES BY OR ON
BEHALF OF BIOMARIN/GENZYME LLC FOR USE IN CONNECTION WITH THE PROGRAM.  THE
LICENSES GRANTED OR


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 


TO BE GRANTED UNDER SECTIONS 3.1.1 AND 3.1.2 ABOVE SHALL INCLUDE THE RIGHT TO
GRANT AND FURTHER AUTHORIZE SUBLICENSES WITHIN THE SCOPE OF SUCH LICENSES;
PROVIDED, HOWEVER, ALL SUBLICENSES GRANTED BY BIOMARIN/GENZYME LLC (OTHER THAN
THOSE PROVIDED IN SECTION 3.2.1 BELOW) SHALL BE SUBJECT TO PRIOR APPROVAL BY THE
STEERING COMMITTEE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURSUANT
TO THE MANUFACTURING, MARKETING AND SALES AGREEMENT, GENZYME SHALL BE SOLELY
RESPONSIBLE FOR ALL ROYALTIES PAYABLE TO THIRD PARTIES UNDER THIRD PARTY
AGREEMENTS THAT ARE PAYABLE BASED ON THE COMMERCIALIZATION OF ALDURAZYME.


 


3.1.4                     RIGHTS OF BIOMARIN/GENZYME LLC TO PATENT RIGHTS OR
TECHNOLOGY DEVELOPED OUTSIDE THE PROGRAM.  IN THE EVENT THAT EITHER BIOMARIN OR
GENZYME DEVELOPS, ACQUIRES OR OTHERWISE CONTROLS PATENT RIGHTS, TECHNOLOGY OR
MANUFACTURING KNOW-HOW AFTER THE ORIGINAL DATE OF EXECUTION OTHER THAN IN
CONNECTION WITH THE PROGRAM AND SUCH PATENT RIGHTS, TECHNOLOGY OR MANUFACTURING
KNOW-HOW ARE USEFUL IN THE FIELD (“ADDITIONAL TECHNOLOGY”), THE PARTY
CONTROLLING SUCH ADDITIONAL TECHNOLOGY HEREBY GRANTS TO BIOMARIN/GENZYME LLC AN
OPTION EXERCISABLE AT THE DISCRETION OF THE STEERING COMMITTEE TO OBTAIN AN
EXCLUSIVE, IRREVOCABLE (DURING THE TERM) RIGHT AND LICENSE, WITH THE RIGHT TO
GRANT SUBLICENSES, TO SUCH ADDITIONAL TECHNOLOGY LIMITED TO USE IN THE FIELD AND
IN THE TERRITORY TO THE EXTENT NECESSARY OR APPROPRIATE TO ENABLE
BIOMARIN/GENZYME LLC TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL,
HAVE SOLD, IMPORT AND EXPORT COLLABORATION PRODUCTS, IN EACH CASE SUBJECT ONLY
TO BIOMARIN/GENZYME LLC’S UNDERTAKING TO PAY (A) A COMMERCIALLY REASONABLE
PORTION OF ALL COSTS INCURRED BY BIOMARIN OR GENZYME, AS THE CASE MAY BE, TO
ACQUIRE OR DEVELOP SUCH ADDITIONAL TECHNOLOGY, (B) A COMMERCIALLY REASONABLE
PORTION OF ANY AND ALL DEVELOPMENT COSTS RELATING TO THE ADDITIONAL TECHNOLOGY
INCURRED BY BIOMARIN OR GENZYME, AS THE CASE MAY BE, SINCE THE DATE SUCH PARTY
ACQUIRED OR DEVELOPED SUCH ADDITIONAL TECHNOLOGY AND (C) A PRO RATA SHARE OF ALL
ROYALTIES, SUBLICENSE FEES AND OTHER COSTS OR EXPENSES PAYABLE TO THIRD PARTIES
UNDER A THIRD PARTY AGREEMENT ASSOCIATED WITH THE ACQUISITION OR EXERCISE OF
SUCH LICENSE BY OR ON BEHALF OF BIOMARIN/GENZYME LLC, ALLOCATED BASED UPON THE
PROPORTION OF SUCH COSTS ATTRIBUTABLE TO THE ACQUISITION OR USE OF SUCH
ADDITIONAL TECHNOLOGY BY BIOMARIN/GENZYME LLC; PROVIDED, HOWEVER, THAT IF
BIOMARIN OR GENZYME, AS THE CASE MAY BE, HAS MORE LIMITED RIGHTS TO SUCH
ADDITIONAL TECHNOLOGY THAT THOSE DESCRIBED ABOVE, THE LICENSE SUBJECT TO
BIOMARIN/GENZYME LLC’S OPTION HEREUNDER SHALL BE CONSISTENT WITH THE RIGHTS HELD
BY BIOMARIN OR GENZYME, AS THE CASE MAY BE, WITH RESPECT TO SUCH ADDITIONAL
TECHNOLOGY.  SUBJECT TO BIOMARIN/GENZYME LLC AGREEING TO PAY THE APPROPRIATE
AMOUNTS DUE TO A THIRD PARTY UNDER AN AGREEMENT WITH A PARTY AS A RESULT OF THE
ACQUISITION OF ADDITIONAL TECHNOLOGY AND/OR EXERCISE OF THE RIGHTS THEREIN BY OR
ON BEHALF OF BIOMARIN/GENZYME LLC, THE SAME SHALL BE A “THIRD PARTY AGREEMENT”
FOR PURPOSES OF THIS AGREEMENT.


 


3.1.5                     EXTERNAL PRODUCTS.  IF AT ANY TIME DURING THE TERM
EITHER GENZYME, BIOMARIN OR THEIR RESPECTIVE AFFILIATES INTENDS TO COLLABORATE
WITH A THIRD PARTY REGARDING THE DEVELOPMENT AND/OR COMMERCIALIZATION OF A GENE
THERAPY PRODUCT FOR THE TREATMENT OR PREVENTION OF MPS I OR OTHER
ALPHA-L-IDURONIDASE DEFICIENCIES (AN “EXTERNAL PRODUCT”), SUCH PARTY (THE
“PROPOSING PARTY”) SHALL PROVIDE WRITTEN NOTICE OF ITS INTENT TO THE STEERING
COMMITTEE.  THE PROPOSING PARTY AND THE STEERING COMMITTEE SHALL NEGOTIATE IN
GOOD FAITH THE TERMS AND CONDITIONS UPON WHICH THE PROPOSING PARTY AND
BIOMARIN/GENZYME LLC WOULD BE WILLING TO COLLABORATE FOR SUCH PURPOSES.  IF THE
PROPOSING PARTY AND THE STEERING COMMITTEE ARE UNABLE TO AGREE UPON SUCH TERMS
AND CONDITIONS

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------

 

within sixty (60) days after receipt by the Steering Committee of the Proposing
Party’s notice, the Proposing Party shall have the right to develop or
commercialize such External Product with a Third Party.


 


3.2 SUBLICENSES OF RIGHTS FROM BIOMARIN/GENZYME LLC TO BIOMARIN AND GENZYME.


 


3.2.1                     GENERAL.  BIOMARIN/GENZYME LLC HEREBY GRANTS TO EACH
OF BIOMARIN AND GENZYME A WORLDWIDE, NON-EXCLUSIVE, ROYALTY-FREE RIGHT AND
SUBLICENSE DURING THE TERM UNDER THE PATENT RIGHTS, TECHNOLOGY AND MANUFACTURING
KNOW-HOW LICENSES GRANTED TO BIOMARIN/GENZYME LLC PURSUANT TO SECTION 3.1 OR
UNDER THE THIRD PARTY AGREEMENTS SOLELY TO THE EXTENT REQUIRED TO PERMIT SUCH
PARTY TO PERFORM ITS DUTIES AND OBLIGATIONS AND EXERCISE ITS RIGHTS UNDER THIS
AGREEMENT AND ANY RELATED AGREEMENT.  BIOMARIN/GENZYME LLC ALSO HEREBY AGREES TO
GRANT TO EACH OF BIOMARIN AND GENZYME A WORLDWIDE, NON-EXCLUSIVE, ROYALTY-FREE
RIGHT AND LICENSE DURING THE TERM UNDER ANY ADDITIONAL TECHNOLOGY AS TO WHICH
BIOMARIN/GENZYME LLC OBTAINS A LICENSE PURSUANT TO SECTION 3.1.4 ABOVE SOLELY TO
THE EXTENT REQUIRED TO PERMIT SUCH PARTY TO PERFORM ITS DUTIES AND OBLIGATIONS
AND EXERCISE ITS RIGHTS UNDER THIS AGREEMENT AND ANY RELATED AGREEMENT. 
BIOMARIN/GENZYME LLC ALSO HEREBY GRANTS A WORLDWIDE, NON-EXCLUSIVE, ROYALTY-FREE
RIGHT AND LICENSE DURING THE TERM TO USE ANY AND ALL PRESENT AND FUTURE
TRADEMARKS CONTROLLED BY BIOMARIN/GENZYME LLC (I) TO GENZYME IN CONNECTION WITH
THE COMMERCIALIZATION OF ALDURAZYME IN THE TERRITORY TO THE EXTENT REQUIRED TO
PERMIT GENZYME TO PERFORM ITS DUTIES AND OBLIGATIONS AND EXERCISE ITS RIGHTS
UNDER THIS AGREEMENT AND ANY RELATED AGREEMENT WITH RESPECT TO ALDURAZYME AND
(II) THE COMMERCIALIZATION PARTY IN CONNECTION WITH THE COMMERCIALIZATION OF ANY
OTHER COLLABORATION PRODUCT TO THE EXTENT REQUIRED TO PERMIT SUCH
COMMERCIALIZATION PARTY TO PERFORM ITS DUTIES AND OBLIGATIONS AND EXERCISE ITS
RIGHTS UNDER THIS AGREEMENT AND ANY RELATED AGREEMENT WITH RESPECT TO SUCH
COLLABORATION PRODUCT, IN EACH CASE SUCH LICENSES ARE SUBJECT TO THE
QUALITY-RELATED REQUIREMENTS FOR COLLABORATION PRODUCTS SET FORTH IN THIS
AGREEMENT AND THE RELATED AGREEMENTS.


 


3.2.2                     FURTHER SUBLICENSES.  THE FOREGOING LICENSES GRANTED
TO GENZYME AND BIOMARIN, RESPECTIVELY, SHALL INCLUDE THE RIGHT TO GRANT AND
FURTHER AUTHORIZE SUBLICENSES TO THIRD PARTIES WITHIN THE SCOPE OF SUCH
LICENSES.


 


3.3 RESERVATION OF RIGHTS.


 


3.3.1                     RESERVATION BY BIOMARIN.  NOTWITHSTANDING THE LICENSE
GRANTS SET FORTH IN SECTION 3.1 BUT SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND THE MANUFACTURING, MARKETING AND SALES AGREEMENT,
BIOMARIN AT ALL TIMES RESERVES THE RIGHTS UNDER THE BIOMARIN PATENT RIGHTS, THE
BIOMARIN TECHNOLOGY, THE BIOMARIN/GENZYME PATENT RIGHTS, THE BIOMARIN/GENZYME
TECHNOLOGY AND THE MANUFACTURING KNOW-HOW CONTROLLED BY BIOMARIN (A) TO MAKE,
HAVE MADE AND USE COLLABORATION PRODUCTS FOR RESEARCH AND DEVELOPMENT PURPOSES
ONLY; (B) TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, HAVE SOLD,
IMPORT AND EXPORT (I) PRODUCTS OUTSIDE THE FIELD AND (II) PRODUCTS OTHER THAN A
COLLABORATION PRODUCT; AND (C) TO GRANT LICENSES TO THIRD PARTIES FOR THE
FOREGOING PURPOSES.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 


3.3.2                     RESERVATION BY GENZYME.  NOTWITHSTANDING THE LICENSE
GRANTS SET FORTH IN SECTION 3.1 BUT SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND THE MANUFACTURING, MARKETING AND SALES AGREEMENT,
GENZYME AT ALL TIMES RESERVES THE RIGHTS UNDER THE GENZYME PATENT RIGHTS, THE
GENZYME TECHNOLOGY, THE BIOMARIN/GENZYME PATENT RIGHTS, THE BIOMARIN/GENZYME
TECHNOLOGY AND MANUFACTURING KNOW-HOW CONTROLLED BY GENZYME (A) TO MAKE, HAVE
MADE AND USE COLLABORATION PRODUCTS FOR RESEARCH AND DEVELOPMENT PURPOSES ONLY;
(B) TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, HAVE SOLD, IMPORT
AND EXPORT (I) PRODUCTS OUTSIDE THE FIELD AND/OR OUTSIDE THE TERRITORY AND
(II) PRODUCTS OTHER THAN A COLLABORATION PRODUCT; AND (C) TO GRANT LICENSES TO
THIRD PARTIES FOR THE FOREGOING PURPOSES.


 


3.4 ASSIGNMENT OF ORPHAN DRUG DESIGNATION.  EXCEPT TO THE EXTENT PROHIBITED BY
THE APPLICABLE REGULATORY SCHEME, BIOMARIN HEREBY ASSIGNS AND BIOMARIN AND
GENZYME EACH HEREBY AGREE TO ASSIGN TO BIOMARIN/GENZYME LLC ANY “ORPHAN DRUG”
(OR SIMILAR DESIGNATION OUTSIDE THE UNITED STATES) FOR ANY COLLABORATION PRODUCT
WHICH BIOMARIN HAS RECEIVED OR WHICH BIOMARIN OR GENZYME MAY RECEIVE DURING THE
TERM IN THE TERRITORY.


 


3.5 THIRD PARTY AGREEMENTS.  EACH PARTY SHALL EXERCISE THEIR RIGHTS UNDER THE
THIRD PARTY AGREEMENTS IN A MANNER THAT IS AS CONSISTENT AS POSSIBLE WITH THE
TERMS OF THIS AGREEMENT AND THE RELATED AGREEMENTS IN CONSULTATION WITH AND AS
REASONABLY REQUESTED BY THE OTHER PARTIES.  WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED), NONE OF THE PARTIES SHALL VOLUNTARILY (I) AMEND OR MODIFY, OR
CONSENT TO ANY ACTION THAT MAY BE TAKEN UNDER, ANY THIRD PARTY AGREEMENT, THE
EFFECT OF WHICH WOULD CHANGE ANY FINANCIAL TERMS OR CONDITIONS THEREUNDER OR
MATERIALLY ADVERSELY AFFECT THE PARTIES’ RIGHTS UNDER THIS AGREEMENT OR ANY
RELATED AGREEMENT, (II) TAKE OR CONSENT TO ANY ACTION TAKEN WITH RESPECT TO ANY
PATENT RIGHTS, TECHNOLOGY OR MANUFACTURING KNOW-HOW LICENSED UNDER THE THIRD
PARTY AGREEMENT, THE EFFECT OF WHICH WOULD MATERIALLY ADVERSELY AFFECT THE
PARTY’S RIGHTS UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT, OR (III) TERMINATE
OR ENGAGE IN ANY ACT OR OMISSION THAT CONSTITUTES OR WOULD CONSTITUTE, WITH OR
WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME, AN EVENT THAT WOULD PERMIT
THE LICENSOR UNDER THE THIRD PARTY AGREEMENTS TO TERMINATE THE THIRD PARTY
AGREEMENTS.   EACH PARTY SHALL IMMEDIATELY NOTIFY THE OTHER PARTIES OF ANY SUCH
EVENT OR OF THE RECEIPT ANY NOTICE OF BREACH OR TERMINATION OF ANY THIRD PARTY
AGREEMENT.  THE PARTY WHO IS A PARTY TO A THIRD PARTY AGREEMENT SHALL TAKE ALL
REASONABLE ACTIONS NECESSARY, OR PERMIT SUCH ACTIONS TO BE TAKEN IN ITS NAME BY
THE OTHER PARTIES, TO MAINTAIN AND ENFORCE THE PARTIES’ RIGHTS UNDER SUCH THIRD
PARTY AGREEMENT IN A MANNER CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND THE
RELATED AGREEMENT.


 


ARTICLE IV

PROGRAM FUNDING


 


4.1 PROGRAM FUNDING COMMITMENTS.  GENZYME HEREBY UNDERTAKES TO MAKE CAPITAL
CONTRIBUTIONS TO BIOMARIN/GENZYME LLC IN AN AMOUNT EQUAL TO FIFTY PERCENT (50%)
OF ALL PROGRAM COSTS AND BIOMARIN, ON BEHALF OF THE BIOMARIN COMPANIES, HEREBY
UNDERTAKES TO MAKE CAPITAL


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------


 


CONTRIBUTIONS TO BIOMARIN/GENZYME LLC IN AN AGGREGATE AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF ALL PROGRAM COSTS.  IN THE EVENT THAT EITHER BIOMARIN, ON
BEHALF OF THE BIOMARIN COMPANIES, OR GENZYME FAILS TO MAKE A CAPITAL
CONTRIBUTION PURSUANT TO THIS SECTION 4.1 AND SECTION 4.2 BELOW, AND THE OTHER
PARTY DOES NOT ELECT TO TERMINATE THE DEVELOPMENT PROGRAM PURSUANT TO ARTICLE 13
HEREOF, THEN THE PERCENTAGE INTERESTS IN BIOMARIN/GENZYME LLC AND THE FUTURE
FUNDING RESPONSIBILITY OF THE MEMBERS SHALL BE ADJUSTED AS PROVIDED IN
SECTION 4.1(B) OF THE OPERATING AGREEMENT.


 


4.2 PROGRAM FUNDING CAPITAL CONTRIBUTIONS.


 


4.2.1                     QUARTERLY CAPITAL CONTRIBUTIONS.  GENZYME AND
BIOMARIN, ON BEHALF OF THE BIOMARIN COMPANIES, SHALL EACH MAKE CAPITAL
CONTRIBUTIONS TO BIOMARIN/GENZYME LLC, QUARTERLY IN ADVANCE, NOT LATER THAN THE
FIFTEENTH (15TH) DAY PRIOR TO THE END OF THE PRIOR CALENDAR QUARTER, IN AN
AGGREGATE AMOUNT EQUAL TO THE PROGRAM COSTS BUDGETED TO BE INCURRED BY
BIOMARIN/GENZYME LLC IN THE THEN-CURRENT DEVELOPMENT PLAN FOR SUCH CALENDAR
QUARTER, ALLOCATED BETWEEN SUCH PARTIES IN ACCORDANCE WITH THE FUNDING
RESPONSIBILITY ASSUMED BY GENZYME AND BIOMARIN, ON BEHALF OF THE BIOMARIN
COMPANIES, PURSUANT TO SECTION 4.1 ABOVE.  UPON RECEIPT OF EACH SUCH CAPITAL
CONTRIBUTION FROM GENZYME OR BIOMARIN, AS THE CASE MAY BE, BIOMARIN/GENZYME LLC
SHALL PROMPTLY PAY EACH OF THE PARTIES AN AMOUNT EQUAL TO THAT PORTION OF THE
BUDGETED PROGRAM COSTS TO WHICH THEY ARE RESPECTIVELY ENTITLED IN ACCORDANCE
WITH THIS AGREEMENT.


 


4.2.2                     MONTHLY STATEMENTS; QUARTERLY RECONCILIATION.  AS SOON
AS PRACTICABLE, BUT IN ANY EVENT PRIOR TO THE TENTH (10TH) BUSINESS DAY AFTER
THE END OF EACH CALENDAR MONTH, EACH OF BIOMARIN AND GENZYME SHALL PROVIDE
BIOMARIN/GENZYME LLC WITH A DETAILED ITEMIZATION OF PROGRAM COSTS ACTUALLY
INCURRED BY SUCH PARTY DURING THE PREVIOUS MONTH.  WITHIN THIRTY (30) DAYS
FOLLOWING RECEIPT OF THE THIRD MONTHLY STATEMENT FOR EACH CALENDAR QUARTER OF
ACTUAL PROGRAM COSTS PROVIDED BY EACH OF BIOMARIN AND GENZYME, BIOMARIN, ON
BEHALF OF THE BIOMARIN COMPANIES, AND GENZYME SHALL EACH MAKE AN ADDITIONAL
CAPITAL CONTRIBUTION TO BIOMARIN/GENZYME LLC IN THE AMOUNT OF ANY ACTUAL PROGRAM
COSTS SHOWN ON THE THREE (3) MONTHLY STATEMENTS FOR SUCH CALENDAR QUARTER, TAKEN
IN THE AGGREGATE, AND NOT YET PAID FOR WHICH SUCH PARTY HAS ASSUMED FUNDING
RESPONSIBILITY PURSUANT TO SECTION 4.1 ABOVE BUT ONLY TO THE EXTENT THAT SUCH
AMOUNT, TOGETHER WITH ALL PRIOR CAPITAL CONTRIBUTIONS TO DATE DURING SUCH YEAR,
DOES NOT EXCEED [**] OF THE TOTAL PROGRAM COSTS BUDGETED YEAR-TO-DATE THROUGH
THE END OF THE QUARTER TO WHICH SUCH STATEMENT RELATES (EXCEPT TO THE EXTENT
SUCH EXCESS IS APPROVED BY THE STEERING COMMITTEE PURSUANT TO SECTION 5.1.3
HEREOF).  IF THE AGGREGATE AMOUNT STATED TO BE DUE FROM BIOMARIN/GENZYME LLC
BASED ON SUCH QUARTERLY RECONCILIATION FOR ACTUAL PROGRAM COSTS IS LESS THAN THE
AMOUNT ALREADY CONTRIBUTED BY THE PARTIES TO THE CAPITAL OF BIOMARIN/GENZYME LLC
WITH RESPECT TO BUDGETED PROGRAM COSTS FOR SUCH CALENDAR QUARTER, SUCH EXCESS
SHALL BE CREDITED AGAINST THE NEXT SUCCESSIVE QUARTERLY CAPITAL
CONTRIBUTION(S) DUE FROM GENZYME OR BIOMARIN HEREUNDER.


 


4.3 DISTRIBUTIONS.  DISTRIBUTIONS TO EACH MEMBER SHALL BE MADE AT SUCH TIMES AND
IN SUCH AMOUNTS AS DETERMINED IN ACCORDANCE WITH THE OPERATING AGREEMENT.


 


4.4 BOOKS OF ACCOUNT; AUDIT.  GENZYME SHALL KEEP AND MAINTAIN PROPER AND
COMPLETE BOOKS OF ACCOUNT, AND SHALL MAINTAIN A BANK ACCOUNT, ON BEHALF OF
BIOMARIN/GENZYME LLC.  IN THE EVENT


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------


 


THAT EITHER BIOMARIN OR GENZYME REASONABLY DEEMS THE PROGRAM TO BE MATERIAL TO
BIOMARIN OR GENZYME, AS THE CASE MAY BE, FOR FINANCIAL ACCOUNTING PURPOSES,
THEN, UPON SUCH PARTY’S REQUEST, AUDITED FINANCIAL STATEMENTS OF
BIOMARIN/GENZYME LLC SHALL BE PREPARED BY AN INDEPENDENT ACCOUNTING FIRM TO BE
SELECTED BY THE STEERING COMMITTEE.  EACH OF BIOMARIN AND GENZYME SHALL KEEP AND
MAINTAIN PROPER AND COMPLETE RECORDS AND BOOKS OF ACCOUNT DOCUMENTING ALL
PROGRAM COSTS INCURRED BY SUCH PARTY.  EACH OF BIOMARIN/GENZYME LLC, BIOMARIN
AND GENZYME SHALL PERMIT INDEPENDENT ACCOUNTANTS RETAINED BY BIOMARIN OR GENZYME
(THE “AUDITING PARTY”) TO HAVE ACCESS TO ITS RECORDS AND BOOKS FOR THE SOLE
PURPOSE OF DETERMINING THE APPROPRIATENESS OF PROGRAM COSTS CHARGED BY OR
ACCRUED TO THE PARTY BEING AUDITED HEREUNDER.  SUCH EXAMINATION SHALL BE
CONDUCTED DURING REGULAR BUSINESS HOURS AND UPON REASONABLE NOTICE, AT THE
AUDITING PARTY’S OWN EXPENSE AND NO MORE THAN ONCE IN EACH CALENDAR YEAR DURING
THE TERM AND ONCE DURING THE THREE (3) CALENDAR YEARS FOLLOWING THE EXPIRATION
OR TERMINATION HEREOF.  IF SUCH EXAMINATION REVEALS THAT SUCH PROGRAM COSTS HAVE
BEEN MISSTATED, ANY ADJUSTMENT SHALL BE PROMPTLY REFUNDED OR PAID, AS
APPROPRIATE.  THE AUDITING PARTY SHALL PAY THE FEES AND EXPENSES OF THE
ACCOUNTANT ENGAGED TO PERFORM THE AUDIT, UNLESS SUCH AUDIT REVEALS AN OVERCHARGE
OR ACCRUAL OF [**] OR MORE FOR THE PERIOD EXAMINED, IN WHICH CASE THE PARTY WHO
RECEIVED SUCH OVERPAYMENT SHALL PAY ALL REASONABLE COSTS AND EXPENSES INCURRED
BY THE AUDITING PARTY IN THE COURSE OF MAKING SUCH DETERMINATION, INCLUDING THE
FEES AND EXPENSES OF THE ACCOUNTANT ALONG WITH INTEREST AT THE RATE SET FORTH IN
SECTION 14.4.


 


4.5 ENFORCEABILITY OF SECTIONS 4.1 AND 4.2.  THE AGREEMENTS REGARDING CAPITAL
CONTRIBUTIONS SET FORTH IN SECTIONS 4.1 AND 4.2 HEREOF ARE BY AND BETWEEN, AND
FOR THE BENEFIT OF, GENZYME AND BIOMARIN ONLY, AND ARE NOT ENFORCEABLE BY
BIOMARIN/GENZYME LLC OR ANY THIRD PARTY.


 


4.6 GENERAL AND ADMINISTRATIVE SERVICES.  EXCEPT AS PROVIDED IN THIS
SECTION 4.6, EACH OF BIOMARIN AND GENZYME SHALL CONTINUE TO PROVIDE GENERAL AND
ADMINISTRATIVE SERVICES TO BIOMARIN/GENZYME LLC AFTER THE EFFECTIVE DATE (IN
SUBSTANTIALLY THE SAME MANNER AND TO THE SAME EXTENT AS SUCH PARTY HAS PROVIDED
SUCH GENERAL AND ADMINISTRATIVE SERVICES TO BIOMARIN/GENZYME LLC PRIOR TO THE
EFFECTIVE DATE) AT NO COST TO BIOMARIN/GENZYME LLC.  TO THE EXTENT THAT THERE
ARE ANY THIRD PARTY COSTS (SUCH AS LEGAL OR ACCOUNTING COSTS OR INSURANCE
PREMIUMS), ALL SUCH COSTS SHALL BE PAID FOR [**].


 


ARTICLE V

THE DEVELOPMENT PROGRAM


 


5.1 CONDUCT OF THE DEVELOPMENT PROGRAM.


 


5.1.1                     GENERAL.  THE PARTIES AGREE TO USE COMMERCIALLY
REASONABLE AND DILIGENT EFFORTS TO EXECUTE AND SUBSTANTIALLY PERFORM AND TO
COOPERATE WITH EACH OTHER IN CARRYING OUT THE DEVELOPMENT PLAN FOR EACH
COLLABORATION PRODUCT.  NEITHER BIOMARIN NOR GENZYME SHALL BE REQUIRED TO
UNDERTAKE ACTIVITIES IN FURTHERANCE OF THE DEVELOPMENT PLAN IN THE ABSENCE OF
FUNDING FROM BIOMARIN/GENZYME LLC PURSUANT TO THE PROVISIONS OF THIS AGREEMENT. 
AS USED IN THIS AGREEMENT,


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------


 


THE PHRASE “COMMERCIALLY REASONABLE AND DILIGENT EFFORTS” WILL MEAN THAT LEVEL
OF EFFORT WHICH, CONSISTENT WITH THE EXERCISE OF PRUDENT SCIENTIFIC AND BUSINESS
JUDGMENT, IS APPLIED BY THE PARTY IN QUESTION TO ITS OTHER THERAPEUTIC PRODUCTS
AT A SIMILAR STAGE OF DEVELOPMENT AND WITH SIMILAR COMMERCIAL POTENTIAL.


 


5.1.2                     DEVELOPMENT PLAN.  THE DEVELOPMENT PROGRAM SHALL BE
CONDUCTED BY THE PARTIES FOR BIOMARIN/GENZYME LLC IN ACCORDANCE WITH THE
THEN-CURRENT DEVELOPMENT PLAN WHICH SHALL DESCRIBE THE PROPOSED OVERALL PROGRAM
OF DEVELOPMENT FOR EACH COLLABORATION PRODUCT, INCLUDING PRECLINICAL STUDIES,
TOXICOLOGY, FORMULATION, MANUFACTURING, CLINICAL TRIALS AND REGULATORY PLANS AND
OTHER KEY ELEMENTS.  PURSUANT TO THE DEVELOPMENT PLAN, DEVELOPMENT WORK MAY BE
SUBCONTRACTED TO GENZYME AND BIOMARIN OR THEIR RESPECTIVE AFFILIATES, AT FULLY
ABSORBED COSTS DETERMINED BY GAAP.  THE RESPECTIVE CHARGES TO BIOMARIN/GENZYME
LLC FOR DEVELOPMENT COSTS INCURRED BY A PARTY SHALL BE INVOICED FOLLOWING
COMPLETION OF THE WORK, AND SHALL BE PAYABLE BY BIOMARIN/GENZYME LLC WITHIN A
COMMERCIALLY REASONABLE TIME THEREAFTER (BUT IN NO EVENT LATER THAN FORTY-FIVE
(45) DAYS OF THE DATE OF INVOICE THEREFOR).  THE DEVELOPMENT PLAN SHALL INCLUDE
(I) A SUMMARY OF ESTIMATED DEVELOPMENT COSTS EXPECTED TO BE INCURRED BY EACH
PARTY HEREUNDER IN PERFORMING ACTIVITIES OF THE DEVELOPMENT PROGRAM ASSIGNED TO
SUCH PARTY PURSUANT TO SECTION 5.1.4 BELOW AND (II) A SUMMARY BUDGET FOR ALL
DEVELOPMENT PROJECTS PROPOSED FOR THE APPLICABLE PERIOD AND FOR EACH
COLLABORATION PRODUCT.


 


5.1.3                     INITIAL AND UPDATED DEVELOPMENT PLAN.  THE PARTIES
HAVE AGREED TO AN INITIAL THREE (3) YEAR DEVELOPMENT PLAN AND BUDGET FOR THE
PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2010, WHICH IS
ATTACHED HERETO AS APPENDIX A.  THE ROLLING THREE (3) YEAR DEVELOPMENT PLAN
SHALL BE UPDATED ANNUALLY BY THE PROGRAM MANAGEMENT TEAM AND SUBMITTED TO THE
STEERING COMMITTEE FOR REVIEW AND APPROVAL NOT LATER THAN SIXTY (60) DAYS PRIOR
TO JANUARY 1 OF EACH YEAR DURING THE DEVELOPMENT PROGRAM.  EACH SUCH UPDATED
DEVELOPMENT PLAN SHALL INCLUDE (A) AN OVERALL DEVELOPMENT PLAN FOR EACH
COLLABORATION PRODUCT WHICH SETS FORTH ALL MAJOR DEVELOPMENT TASKS AND (B) A
DETAILED DESCRIPTION AND BUDGET FOR THE ACTIVITIES PROPOSED FOR THE COVERED
PERIOD.  THE PROJECT MANAGEMENT TEAM SHALL BE PRIMARILY RESPONSIBLE FOR
PREPARING THE ANNUAL UPDATES TO THE DEVELOPMENT PLAN AND, IN CONNECTION WITH THE
PREPARATION OF SUCH UPDATES, SHALL CONSULT WITH GENZYME AND BIOMARIN REGARDING
THE IDENTIFICATION, TIMING AND EXECUTION OF AND BUDGET FOR THE MAJOR TASKS AND
DETAILED ACTIVITIES REQUIRED TO PERFORM THE UPDATED DEVELOPMENT PLAN.  EACH SUCH
UPDATED DEVELOPMENT PLAN APPROVED BY THE STEERING COMMITTEE SHALL BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF EACH OF BIOMARIN AND GENZYME.  THE MEMBERS OF
THE PROGRAM MANAGEMENT TEAM SHALL ACTIVELY CONSULT WITH ONE ANOTHER THROUGHOUT
THE TERM OF THE DEVELOPMENT PLAN SO AS TO ADJUST THE SPECIFIC WORK PERFORMED
UNDER THE DEVELOPMENT PLAN TO CONFORM TO EVOLVING DEVELOPMENTS IN TECHNOLOGY AND
THE RESULTS OF THE DEVELOPMENT WORK PERFORMED.  ANY CHANGES IN THE SCOPE OR
DIRECTION OF THE WORK AND ANY CHANGES TO THE TOTAL AMOUNT BUDGETED IN ANY
CALENDAR YEAR FOR THE DEVELOPMENT PROGRAM MUST BE APPROVED BY THE STEERING
COMMITTEE, IN THE ABSENCE OF WHICH APPROVAL THE MOST RECENTLY APPROVED
DEVELOPMENT PLAN SHALL REMAIN IN EFFECT.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------


 


5.1.4                     STUDIES REQUIRED BY REGULATORY AUTHORITIES.


 

(A)                                 EXISTING MARKETS.  IN THE EVENT THAT ANY
REGULATORY AUTHORITY IN ANY COUNTRY IN WHICH ALDURAZYME HAS RECEIVED ALL
NECESSARY REGULATORY APPROVALS AS OF THE EFFECTIVE DATE (“EXISTING MARKETS”)
REQUIRES A POST-MARKETING STUDY RELATED TO ALDURAZYME (OTHER THAN ANY REGISTRY
PROGRAM EXISTING ON THE EFFECTIVE DATE OR POST-MARKETING STUDIES RELATED TO THE
MANUFACTURE OF ALDURAZYME, EACH OF WHICH SHALL BE GOVERNED BY THE TERMS AND
CONDITIONS OF THE MANUFACTURING, MARKETING AND SALES AGREEMENT) THAT IS NOT
CONTEMPLATED BY THE INITIAL DEVELOPMENT PLAN DESCRIBED ABOVE, THEN SUCH STUDY
SHALL AUTOMATICALLY BE ADDED TO THE DEVELOPMENT PROGRAM AND (I) THE PROGRAM
MANAGEMENT TEAM SHALL PROMPTLY PREPARE A PLAN FOR THE CONDUCT OF SUCH REQUIRED
POST-MARKETING STUDY (INCLUDING WITHOUT LIMITATION A TIMELINE AND REASONABLY
DETAILED BUDGET) AND SUBMIT THE PLAN TO THE STEERING COMMITTEE FOR REVIEW AND
APPROVAL AND (II) THE STEERING COMMITTEE SHALL PROMPTLY REVIEW SUCH PLAN AND,
UPON APPROVAL OF SUCH PLAN BY THE STEERING COMMITTEE, THE THEN-CURRENT
DEVELOPMENT PLAN SHALL AUTOMATICALLY BE UPDATED TO INCLUDE THE STUDY AND THE
BUDGET INCLUDED IN THE APPROVED PLAN; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ANY REGULATORY AUTHORITY REQUIRES A POST-MARKETING STUDY TO BE CONDUCTED THROUGH
OR AS PART OF THE REGISTRY PROGRAM, THEN, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SUCH STUDY AND THE INCREMENTAL COSTS ASSOCIATED WITH CONDUCTING
SUCH STUDY (I.E., SUCH COSTS ABOVE THE GENERAL COST OF MAINTAINING THE REGISTRY
PROGRAM) SHALL BE ADDED TO THE DEVELOPMENT PLAN IN ACCORDANCE WITH THE PROCESS
SET FORTH IN THIS SECTION 5.1.4(A).

 

(B)                                 NEW MARKETS.  IN THE EVENT THAT CLINICAL
STUDIES ARE REQUIRED TO APPLY FOR REGULATORY APPROVAL FOR ALDURAZYME IN ANY
COUNTRY THAT IS NOT AN EXISTING MARKET AND/OR THE REGULATORY AUTHORITY IN ANY
SUCH COUNTRY REQUIRES A POST-MARKETING STUDY(IES) AS A CONDITION TO GRANTING OR
MAINTAINING REGULATORY APPROVAL FOR ALDURAZYME, THEN (I) THE PROGRAM MANAGEMENT
TEAM SHALL PROMPTLY PREPARE A PLAN FOR THE CONDUCT OF SUCH STUDY(IES) (INCLUDING
WITHOUT LIMITATION A TIMELINE AND REASONABLY DETAILED BUDGET) AND SUBMIT THE
PLAN TO THE STEERING COMMITTEE FOR REVIEW AND APPROVAL AND (II) IF THE STEERING
COMMITTEE APPROVES THE PLAN, SUCH STUDY(IES) WILL BE ADDED TO THE DEVELOPMENT
PROGRAM AND THE THEN-CURRENT DEVELOPMENT PLAN SHALL AUTOMATICALLY BE UPDATED TO
INCLUDE SUCH STUDY(IES) AND THE BUDGET INCLUDED IN THE APPROVED PLAN; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY REGULATORY AUTHORITY REQUIRES ANY SUCH
POST-MARKETING STUDY TO BE CONDUCTED THROUGH OR AS PART OF THE REGISTRY PROGRAM,
THEN THE BUDGET FOR SUCH STUDY SHALL REFLECT THE INCREMENTAL COSTS ASSOCIATED
WITH CONDUCTING SUCH STUDY (I.E., SUCH COSTS ABOVE THE GENERAL COST OF
MAINTAINING THE REGISTRY PROGRAM).

 


5.1.5                     OTHER DEVELOPMENT ACTIVITIES.  IN THE EVENT THAT
EITHER BIOMARIN OR GENZYME DESIRES TO ENGAGE IN ANY RESEARCH OR DEVELOPMENT
ACTIVITIES RELATED TO ALDURAZYME OR OTHER COLLABORATION PRODUCTS THAT ARE NOT
CONTEMPLATED BY AN EXISTING DEVELOPMENT PLAN OR COVERED BY SECTION 5.1.4 ABOVE
(INCLUDING WITHOUT LIMITATION THROUGH INVESTIGATOR SPONSORED STUDIES), THEN SUCH
PARTY SHALL SUBMIT A PROPOSAL TO THE STEERING COMMITTEE FOR SUCH ACTIVITIES
(INCLUDING A REASONABLY DETAILED BUDGET THEREFORE), AND THE STEERING COMMITTEE
SHALL DECIDE WITHIN NINETY (90) DAYS AFTER RECEIPT THEREOF WHETHER SUCH
ACTIVITIES WILL BE ADDED TO THE DEVELOPMENT PROGRAM.  IF THE STEERING COMMITTEE
ELECTS TO ADD SUCH ACTIVITIES TO THE DEVELOPMENT PROGRAM, THEN IT SHALL PROMPTLY
AMEND THE THEN-CURRENT DEVELOPMENT PLAN TO INCLUDE SUCH ACTIVITIES AND THE
RELATED BUDGET.  IF THE STEERING COMMITTEE DECLINES OR FAILS TO MAKE SUCH
ELECTION, THEN THE PARTY WHO SUBMITTED THE PROPOSAL SHALL BE FREE TO CONDUCT
SUCH RESEARCH OR DEVELOPMENT ACTIVITIES INDEPENDENTLY AT ITS OWN EXPENSE SUBJECT


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

to the terms of the Manufacturing, Marketing and Sales Agreement ; provided,
however, that any and all Patent Rights, Technology and Manufacturing Know-How
developed as a result of those activities shall be subject to the rights and
licenses granted to the Parties pursuant to Article 3 of this Agreement.


 


5.1.6                     EXECUTION AND PERFORMANCE.  THE DEVELOPMENT PROGRAM
SHALL ALLOCATE AMONG THE PARTIES RESPONSIBILITY FOR EACH OF THE ACTIVITIES
DESCRIBED THEREIN.  THE PARTIES SHALL USE COMMERCIALLY REASONABLE AND DILIGENT
EFFORTS TO CONDUCT THE ACTIVITIES DESCRIBED IN THE DEVELOPMENT PLAN.  THE
DEVELOPMENT PLAN SHALL BE SUPERVISED BY THE PROGRAM MANAGEMENT TEAM.  THE
PROGRAM MANAGEMENT TEAM WILL COORDINATE PRECLINICAL AND CLINICAL TESTING OF THE
COLLABORATION PRODUCTS IN THE TERRITORY AND WORK WITH DESIGNATED INDIVIDUALS AT
BIOMARIN AND GENZYME IN THE PREPARATION OF REGULATORY APPROVAL FILINGS FOR THE
COLLABORATION PRODUCTS AND FILING THE SAME WITH REGULATORY AGENCIES DESIGNATED
BY THE STEERING COMMITTEE.


 


5.1.7                     ATTENDANCE AT REGULATORY MEETINGS; CORRESPONDENCE. 
EACH PARTY SHALL PROVIDE THE OTHERS WITH PRIOR NOTICE OF ALL MEETINGS AND
TELECONFERENCES BETWEEN REPRESENTATIVES OF THE NOTIFYING PARTY AND REGULATORY
AUTHORITIES REGARDING ANY COLLABORATION PRODUCT FOR USE IN THE TERRITORY. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, THE PARTY RECEIVING SUCH NOTICE SHALL HAVE
THE RIGHT TO HAVE REPRESENTATIVES PARTICIPATE IN ALL SUCH MEETINGS AND
TELECONFERENCES.  EACH PARTY SHALL USE REASONABLE EFFORTS TO PROVIDE THE OTHER
PARTY WITH A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT UPON SUBMISSIONS TO,
AND CORRESPONDENCE WITH, ANY REGULATORY AGENCY IN THE TERRITORY WITH RESPECT TO
COLLABORATION PRODUCTS PRIOR TO THE FILING OR DELIVERY OF SUCH SUBMISSIONS OR
CORRESPONDENCE.  WITHOUT LIMITING THE FOREGOING, EACH PARTY SHALL USE REASONABLE
EFFORTS TO CONFIRM IN WRITING TO THE OTHER PARTY ALL COMMUNICATIONS WITH A
REGULATORY AUTHORITY WITH RESPECT TO A REGULATORY APPROVAL (INCLUDING FILINGS
THEREFOR) AND TO PROVIDE TO THE OTHER PARTY COPIES OF ALL DOCUMENTS SENT TO OR
RECEIVED FROM SUCH REGULATORY AUTHORITY REGARDING SUCH REGULATORY APPROVALS.


 


5.2 DEVELOPMENT INFORMATION.


 


5.2.1                     REPORTS AND INFORMATION EXCHANGE.  AS BETWEEN THE
PARTIES HERETO, (A) BIOMARIN/GENZYME LLC SHALL OWN ALL CLINICAL TRIAL DATA
ACCUMULATED FROM ALL CLINICAL TRIALS OF COLLABORATION PRODUCTS CONDUCTED AS PART
OF THE PROGRAM OR OTHERWISE FUNDED OR PARTIALLY FUNDED BY BIOMARIN/GENZYME LLC
AND (B) SUBJECT TO THE LICENSE GRANTED PURSUANT TO SECTION 3.1 ABOVE, BIOMARIN
OR GENZYME, AS THE CASE MAY BE, SHALL OWN ALL CLINICAL TRIAL DATA ACCUMULATED
FROM ALL CLINICAL TRIALS OF COLLABORATION PRODUCTS THAT ARE NOT CONDUCTED AS
PART OF THE PROGRAM.  EACH OF BIOMARIN AND GENZYME SHALL USE COMMERCIALLY
REASONABLE AND DILIGENT EFFORTS TO DISCLOSE TO BIOMARIN/GENZYME LLC AND TO THE
OTHER PARTY ALL MATERIAL INFORMATION RELATING TO ANY COLLABORATION PRODUCT
PROMPTLY AFTER IT IS LEARNED OR ITS MATERIALITY IS APPRECIATED.  THE PARTY
PERFORMING OR SUPERVISING CLINICAL TRIALS OF COLLABORATION PRODUCTS IN
ACCORDANCE WITH THE DEVELOPMENT PLAN SHALL, ON BEHALF AND IN THE NAME OF
BIOMARIN/GENZYME LLC, MAINTAIN THE DATABASE OF CLINICAL TRIAL DATA ACCUMULATED
FROM ALL CLINICAL TRIALS OF COLLABORATION PRODUCTS AND OF ADVERSE REACTION
INFORMATION FOR ALL SUCH COLLABORATION PRODUCTS.  EACH PARTY SHALL ALSO KEEP THE
PROGRAM MANAGEMENT TEAM INFORMED AS TO ITS PROGRESS IN THE DEVELOPMENT PLAN. 
ALL PROTOCOLS FOR CLINICAL TRIALS TO BE CONDUCTED, AND ALL PRODUCT REGISTRATION
PLANS, FOR COLLABORATION PRODUCTS FOR APPLICATIONS WITHIN THE FIELD IN THE

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------


 


TERRITORY SHALL BE SUBMITTED TO THE PROGRAM MANAGEMENT TEAM FOR REVIEW AND
COMMENT BY THE PROGRAM MANAGEMENT TEAM PRIOR TO FILING OF SUCH PROTOCOLS OR
REGISTRATIONS WITH ANY REGULATORY AGENCY.  WITHIN SIXTY (60) DAYS FOLLOWING THE
END OF EACH CALENDAR QUARTER DURING THE DEVELOPMENT PROGRAM, EACH OF BIOMARIN
AND GENZYME SHALL PROVIDE THE OTHER PARTIES WITH A REASONABLY DETAILED WRITTEN
REPORT DESCRIBING THE PROGRESS TO DATE OF ALL ACTIVITIES FOR WHICH SUCH PARTY
WAS ALLOCATED RESPONSIBILITY DURING SUCH QUARTER UNDER THE DEVELOPMENT PLAN.


 


5.2.2                     ADVERSE REACTION REPORTING.  EACH OF BIOMARIN AND
GENZYME SHALL NOTIFY THE OTHER PARTIES OF ANY ADVERSE REACTION INFORMATION
RELATING TO ANY COLLABORATION PRODUCT WITHIN TWENTY-FOUR (24) HOURS OF THE
RECEIPT OF SUCH INFORMATION AND AS NECESSARY FOR COMPLIANCE WITH REGULATORY
REQUIREMENTS.  “ADVERSE REACTION INFORMATION” INCLUDES WITHOUT LIMITATION
INFORMATION RELATING TO ANY EXPERIENCE THAT (A) SUGGESTS A SIGNIFICANT HAZARD,
CONTRAINDICATION, SIDE EFFECT OR PRECAUTION, (B) IS FATAL OR LIFE THREATENING,
(C) IS PERMANENTLY DISABLING, (D) REQUIRES OR PROLONGS INPATIENT
HOSPITALIZATION, (E) INVOLVES A CONGENITAL ANOMALY, CANCER OR OVERDOSE OR (F) IS
ONE NOT IDENTIFIED IN NATURE, SPECIFICITY, SEVERITY OR FREQUENCY IN THE CURRENT
INVESTIGATOR BROCHURE OR THE UNITED STATES LABELING FOR THE COLLABORATION
PRODUCT.


 


5.2.3                     CLINICAL AND REGULATORY AUDITS.  EACH OF BIOMARIN AND
GENZYME SHALL PERMIT BIOMARIN/GENZYME LLC AND THE OTHER PARTY OR THE
REPRESENTATIVES OF BIOMARIN/GENZYME LLC OR THE OTHER PARTY TO HAVE ACCESS DURING
REGULAR BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE, AT THE AUDITING
PARTY’S OWN EXPENSE AND NO MORE THAN ONCE IN EACH CALENDAR YEAR DURING THE TERM,
TO THE NON-AUDITING PARTY’S RECORDS AND FACILITIES RELATING TO THE DEVELOPMENT
PROGRAM FOR THE PURPOSE OF MONITORING COMPLIANCE WITH GOOD CLINICAL PRACTICE AND
OTHER APPLICABLE REQUIREMENTS OF THE REGULATORY SCHEME IN CONNECTION WITH SUCH
PARTY’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


5.3 REGULATORY APPROVAL FILINGS.  EXCEPT AS SET FORTH IN THE MANUFACTURING,
MARKETING AND SALES AGREEMENT, REGULATORY APPROVAL FILINGS IN THE TERRITORY FOR
THE COLLABORATION PRODUCTS AND FOR THE FACILITIES USED TO MANUFACTURE SUCH
COLLABORATION PRODUCTS SHALL BE FILED IN THE NAME OF BIOMARIN/GENZYME LLC OR, IF
REQUIRED WITH RESPECT TO FILINGS TO BE MADE WITH GOVERNMENTAL AUTHORITIES OR
DEEMED TO BE IN THE BEST INTEREST OF THE PARTIES BY THE STEERING COMMITTEE, IN
THE NAME OF SUCH OTHER ENTITY AS MAY BE AGREED UPON BY THE STEERING COMMITTEE
(SUCH AS FILINGS WITH EUROPEAN REGULATORY AUTHORITIES).  PRIOR TO SUBMISSION TO
THE FDA, THE PARTIES, THROUGH THE PROGRAM MANAGEMENT TEAM, SHALL CONSULT,
COOPERATE IN PREPARING AND MUTUALLY AGREE ON THE CONTENT AND SCOPE OF SUCH
REGULATORY APPROVAL FILINGS.  IN THE EVENT THAT REGULATORY APPROVALS ARE
REQUIRED TO BE FILED IN THE NAME OF AN ENTITY OTHER THAN BIOMARIN/GENZYME LLC,
THE STEERING COMMITTEE SHALL ENSURE THAT A DULY AUTHORIZED OFFICER OF SUCH
ENTITY AGREES IN WRITING THAT (A) SUCH ENTITY SHALL HOLD THE LICENSES ISSUED IN
RESPECT OF SUCH REGULATORY APPROVAL FILINGS, MAINTAIN CONTROL OVER THE
MANUFACTURING FACILITIES, EQUIPMENT AND PERSONNEL, AND ENGAGE IN
PHARMACOVIGILENCE TO THE EXTENT REQUIRED BY THE REGULATORY SCHEME, (B) SUCH
ENTITY SHALL MAINTAIN COMPLIANCE WITH APPLICABLE REGULATORY SCHEMES, (C) SUCH
ENTITY SHALL PROVIDE MANUFACTURING AND SUPPLY SERVICES TO BIOMARIN/GENZYME LLC
AT THE FULLY ABSORBED COST OF GOODS OF COLLABORATION PRODUCTS SO MANUFACTURED
AND SUPPLIED, (D) THE PARTIES SHALL HAVE AN IRREVOCABLE RIGHT OF ACCESS AND
REFERENCE TO SUCH REGULATORY APPROVAL FILINGS, LICENSES AND FACILITIES AND
(E) SUCH ENTITY AGREES TO COMPLY WITH THE PROVISIONS OF ARTICLE 12 OF THE
MANUFACTURING, MARKETING AND SALES AGREEMENT WITH RESPECT TO THE


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

--------------------------------------------------------------------------------


 


OWNERSHIP AND/OR DISPOSITION OF SUCH REGULATORY APPROVALS IN THE EVENT THIS
AGREEMENT IS TERMINATED AND TO PROVIDE THE LEVEL OF COOPERATION DESCRIBED IN
SECTION 14.1 HEREOF IN CONNECTION THEREWITH.


 

5.4                               Clinical Data.  In all agreements with Third
Parties or Affiliates involving the development of preclinical or clinical data
for a Collaboration Product, Genzyme and BioMarin shall require that such Third
Parties and Affiliates provide BioMarin/Genzyme LLC and the other Party access
to all such data, to the extent such data is required to be obtained from such
Third Parties by the Japanese Ministry of Health and Welfare, the U.S. FDA, the
Commission of Proprietary Medicines of the European Community, the European
Medicines Evaluation Agency or other regulatory agency, in each case with
respect to Regulatory Approvals.

 


5.5                               FACILITIES VISIT.  REPRESENTATIVES OF BIOMARIN
AND GENZYME MAY VISIT ALL MANUFACTURING SITES AND THE SITES OF ANY CLINICAL
TRIALS OR OTHER EXPERIMENTS BEING CONDUCTED BY THE OTHER PARTY OR
BIOMARIN/GENZYME LLC IN CONNECTION WITH THE DEVELOPMENT PROGRAM.  IF REQUESTED
BY THE OTHER PARTY, BIOMARIN AND GENZYME SHALL CAUSE APPROPRIATE INDIVIDUALS
WORKING ON THE DEVELOPMENT PROGRAM TO BE AVAILABLE FOR MEETINGS AT THE LOCATION
OF THE FACILITIES WHERE SUCH INDIVIDUALS ARE EMPLOYED AT TIMES REASONABLY
CONVENIENT TO THE PARTY RESPONDING TO SUCH REQUEST.


 


ARTICLE VI

[RESERVED]


 


ARTICLE VII

MANUFACTURE AND SUPPLY; SALES AND MARKETING


 

Subject to the terms and conditions of this Agreement, Collaboration Products
shall be manufactured and supplied for preclinical and clinical testing and for
commercial sale upon the following terms and conditions.  For purposes of this
Article 7, the term “Collaboration Products” shall be deemed to exclude
Aldurazyme except as explicitly provided below.

 


7.1 GENERAL.  FOR ANY COLLABORATION PRODUCT THAT MAY BE COMMERCIALIZED, THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH TO INCLUDE THE ADDITIONAL COLLABORATION
PRODUCT TO THE MANUFACTURING MARKETING AND SALES AGREEMENT TO ALLOW FOR BIOMARIN
TO MANUFACTURE SUCH COLLABORATION PRODUCT AND FOR GENZYME TO COMMERCIALIZE SUCH
COLLABORATION PRODUCT (THE “COMMERCIALIZING PARTY”) ON FINANCIAL TERMS AND SUCH
OTHER TERMS AND CONDITIONS APPROPRIATE FOR SUCH COLLABORATION PRODUCT AS MAY BE
MUTUALLY AGREED UPON BY THE PARTIES.


 


7.2 MANUFACTURE AND SUPPLY OF COLLABORATION PRODUCTS.  BIOMARIN/GENZYME LLC
SHALL MANUFACTURE (OR, SUBJECT TO SECTION 7.2.1, HAVE MANUFACTURED) AND SUPPLY
COLLABORATION PRODUCTS FOR


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

--------------------------------------------------------------------------------


 


PRECLINICAL AND CLINICAL ACTIVITIES UPON THE FOLLOWING TERMS AND CONDITIONS (AND
SUCH OTHER TERMS AND CONDITIONS ESTABLISHED BY THE STEERING COMMITTEE CONSISTENT
WITH THE PROVISIONS OF THIS AGREEMENT):


 


7.2.1                     GENERAL. ALL DECISIONS RELATING TO THE MANUFACTURE OF
COLLABORATION PRODUCTS SHALL BE SUBJECT TO THE APPROVAL OF, OR MODIFICATION BY,
THE STEERING COMMITTEE.


 


7.2.2                     FACILITIES.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE PARTIES ACKNOWLEDGE AND AGREE THAT
BIOMARIN/GENZYME LLC SHALL NOT BEAR ANY COSTS RELATING TO THE CONSTRUCTION OF
MANUFACTURING FACILITIES FOR A COLLABORATION PRODUCT (OTHER THAN THROUGH NORMAL
DEPRECIATION AND AMORTIZATION INCLUDED IN FULLY ABSORBED COST OF GOODS).


 


7.3 MANUFACTURE AND SUPPLY OF ALDURAZYME FOR THE DEVELOPMENT PROGRAM.  BIOMARIN
SHALL USE COMMERCIALLY REASONABLE AND DILIGENT EFFORTS TO MANUFACTURE AND SUPPLY
ALDURAZYME (EITHER ITSELF OR THROUGH THIRD PARTIES) FOR ACTIVITIES UNDERTAKEN
PURSUANT TO THE DEVELOPMENT PLAN IN QUANTITIES AND WITHIN A TIME PERIOD
SUFFICIENT TO CONDUCT THE ACTIVITIES SET FORTH IN THE DEVELOPMENT PLAN AND
BIOMARIN/GENZYME LLC AND THE FULLY ABSORBED COST OF GOODS OF SUCH ALDURAZYME
SHALL BE INCLUDED AS DEVELOPMENT COSTS.


 


7.4 CERTIFICATES OF ANALYSIS.  THE MANUFACTURING PARTY SHALL PERFORM, OR CAUSE
ITS CONTRACT MANUFACTURER(S) TO PERFORM, QUALITY ASSURANCE AND CONTROL TESTS ON
EACH LOT OF COLLABORATION PRODUCTS BEFORE DELIVERY AND SHALL PREPARE, OR CAUSE
ITS CONTRACT MANUFACTURER(S) TO PREPARE AND DELIVER, A WRITTEN REPORT OF THE
RESULTS OF SUCH TESTS (FOR PURPOSES OF SECTIONS 7.2, 7.3 AND 7.4, SUCH CONTRACT
MANUFACTURER(S) SHALL BE INCLUDED IN THE DEFINITION OF THE TERM “MANUFACTURING
PARTY”).  EACH TEST REPORT SHALL SET FORTH FOR EACH LOT DELIVERED THE ITEMS
TESTED, SPECIFICATIONS AND RESULTS IN A CERTIFICATE OF ANALYSIS CONTAINING THE
TYPES OF INFORMATION WHICH SHALL HAVE BEEN APPROVED BY THE PROGRAM MANAGEMENT
TEAM OR REQUIRED BY THE FDA OR OTHER APPLICABLE REGULATORY AUTHORITY.  THE
MANUFACTURING PARTY SHALL MAINTAIN SUCH CERTIFICATES FOR A PERIOD OF NOT LESS
THAN FIVE (5) YEARS FROM THE DATE OF MANUFACTURE OR FOR SUCH LONGER PERIOD AS
REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE FDA OR OTHER APPLICABLE REGULATORY
AUTHORITY.


 


7.5 CERTIFICATES OF MANUFACTURING COMPLIANCE.  THE MANUFACTURING PARTY SHALL
PREPARE, OR CAUSE TO BE PREPARED AND DELIVERED, AND MAINTAIN FOR A PERIOD OF NOT
LESS THAN FIVE (5) YEARS OR FOR SUCH LONGER PERIOD AS REQUIRED UNDER APPLICABLE
REQUIREMENTS OF THE FDA OR OTHER APPLICABLE REGULATORY AUTHORITY FOR EACH LOT OF
COLLABORATION PRODUCTS MANUFACTURED A CERTIFICATE OF MANUFACTURING COMPLIANCE
CONTAINING THE TYPES OF INFORMATION WHICH SHALL HAVE BEEN APPROVED BY THE
PROGRAM MANAGEMENT TEAM OR REQUIRED BY THE FDA OR OTHER APPLICABLE REGULATORY
AUTHORITY, WHICH CERTIFICATE WILL CERTIFY THAT THE LOT OF COLLABORATION PRODUCTS
WAS MANUFACTURED IN ACCORDANCE WITH THE SPECIFICATIONS AND THE GOOD
MANUFACTURING PRACTICES OF THE FDA OR OTHER APPLICABLE REGULATORY AUTHORITY AS
THE SAME MAY BE AMENDED FROM TIME TO TIME.  THE MANUFACTURING PARTY SHALL ADVISE
THE OTHER PARTIES IMMEDIATELY IF AN AUTHORIZED AGENT OF THE FDA OR OTHER
REGULATORY AUTHORITY VISITS ANY OF THE MANUFACTURING PARTY’S MANUFACTURING
FACILITIES, OR THE FACILITIES WHERE THE COLLABORATION PRODUCTS ARE BEING
MANUFACTURED, FOR AN INSPECTION WITH RESPECT TO THE COLLABORATION PRODUCTS.  THE
MANUFACTURING PARTY SHALL FURNISH TO THE OTHER PARTIES THE REPORT BY SUCH AGENCY
OF SUCH VISIT, TO THE EXTENT THAT SUCH REPORT RELATES TO COLLABORATION PRODUCTS,
WITHIN TEN (10) BUSINESS

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

--------------------------------------------------------------------------------

 

days of the Manufacturing Party’s receipt of such report, and the other Parties
shall have the right to comment on any response by the Manufacturing Party to
such inspecting agency.


 


7.6 ACCESS TO FACILITIES.  EACH PARTY SHALL HAVE THE RIGHT TO AUDIT ANNUALLY
THOSE PORTIONS OF THE MANUFACTURING, FINISH PROCESSING OR STORAGE FACILITIES OF
THE MANUFACTURING PARTY WHERE COLLABORATION PRODUCTS ARE BEING MANUFACTURED,
FINISHED OR STORED, OR ANY SUBCONTRACTOR WHO IS MANUFACTURING, FINISHING OR
STORING COLLABORATION PRODUCTS FOR THE MANUFACTURING PARTY, AT ANY TIME DURING
REGULAR BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE TO ASCERTAIN
COMPLIANCE WITH THE GOOD MANUFACTURING PRACTICES OF THE FDA OR OTHER APPLICABLE
REGULATORY AUTHORITY, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.  SUBJECT TO
THE TERMS AND CONDITIONS OF SECTION 10.1 BELOW, CONFIDENTIAL INFORMATION
DISCLOSED TO OR OTHERWISE GATHERED BY THE PARTY CONDUCTING SUCH INSPECTION
DURING ANY SUCH INSPECTION SHALL BE MAINTAINED AS CONFIDENTIAL.


 


7.7 RESPONSIBILITIES OF THE OTHER PARTIES.  NO PARTY OTHER THAN THE
COMMERCIALIZATION PARTY SHALL ACTIVELY SOLICIT FOR ITS OWN ACCOUNT SALES OF
COLLABORATION PRODUCTS IN THE TERRITORY.  ANY SOLICITATIONS OR REQUESTS TO
PURCHASE COLLABORATION PRODUCTS RECEIVED BY A PARTY OTHER THAN THE
COMMERCIALIZATION PARTY FROM ANY CUSTOMER OR PROSPECTIVE SHALL BE IMMEDIATELY
REFERRED TO THE COMMERCIALIZATION PARTY.


 


ARTICLE VIII

MANAGEMENT


 


8.1 PROGRAM MANAGEMENT TEAM.


 


8.1.1                     GENERAL.  THE PARTIES HAVE ESTABLISHED A PROGRAM
MANAGEMENT TEAM TO OVERSEE AND CONTROL DEVELOPMENT OF COLLABORATION PRODUCTS. 
THE PROGRAM MANAGEMENT TEAM IS AND SHALL CONTINUE TO BE COMPOSED OF FOUR
(4) REPRESENTATIVES APPOINTED BY BIOMARIN AND FOUR (4) REPRESENTATIVES APPOINTED
BY GENZYME.  SUCH REPRESENTATIVES WILL INCLUDE INDIVIDUALS WITH EXPERTISE AND
RESPONSIBILITIES IN SUCH AREAS AS PRECLINICAL DEVELOPMENT, CLINICAL DEVELOPMENT,
MANUFACTURING, AND REGULATORY AFFAIRS.  THE PROGRAM MANAGEMENT TEAM SHALL MEET
AS NEEDED BUT NOT LESS THAN MONTHLY.  THE PROGRAM MANAGEMENT TEAM SHALL APPOINT
ONE OF ITS MEMBERS TO ACT AS SECRETARY.  SUCH MEETINGS SHALL BE AT TIMES AND
PLACES OR IN SUCH FORM (E.G., TELEPHONE OR VIDEO CONFERENCE) AS THE MEMBERS OF
THE PROGRAM MANAGEMENT TEAM SHALL AGREE.  A PARTY MAY CHANGE ONE OR MORE OF ITS
REPRESENTATIVES TO THE PROGRAM MANAGEMENT TEAM AT ANY TIME.  MEMBERS OF THE
PROGRAM MANAGEMENT TEAM MAY BE REPRESENTED AT ANY MEETING BY ANOTHER MEMBER OF
THE PROGRAM MANAGEMENT TEAM OR BY A DEPUTY.  ANY APPROVAL, DETERMINATION OR
OTHER ACTION AGREED TO BY A MAJORITY OF THE MEMBERS OF THE PROGRAM MANAGEMENT
TEAM APPOINTED BY EACH OF BIOMARIN AND GENZYME OR THEIR DEPUTIES PRESENT AT THE
RELEVANT TEAM MEETING SHALL BE THE APPROVAL, DETERMINATION OR OTHER ACTION OF
THE PROGRAM MANAGEMENT TEAM, PROVIDED AT LEAST TWO (2) REPRESENTATIVES OF EACH
OF BIOMARIN AND GENZYME ARE PRESENT AT SUCH MEETING.  REPRESENTATIVES OF EITHER
BIOMARIN AND GENZYME WHO ARE NOT MEMBERS OF THE PROGRAM MANAGEMENT TEAM MAY
ATTEND MEETINGS OF THE


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

--------------------------------------------------------------------------------


 


PROGRAM MANAGEMENT TEAM AS AGREED TO BY THE REPRESENTATIVE MEMBERS OF THE OTHER
PARTY.  THE PROGRAM MANAGEMENT TEAM MAY DESIGNATE PROJECT LEADERS TO THE EXTENT
IT DEEMS IT NECESSARY OR ADVISABLE.  THE PARTIES SPECIFICALLY AGREE THAT THE
PRODUCT MANAGEMENT TEAM HAS NO AUTHORITY TO OVERSEE OR CONTROL THE MANUFACTURE
OR COMMERCIALIZATION OF ALDURAZYME AND THAT ALL SUCH ACTIVITIES SHALL BE
GOVERNED BY THE MANUFACTURING, MARKETING AND SALES AGREEMENT.


 


8.1.2                     DEVELOPMENT PROGRAM FUNCTIONS.  DURING THE TERM OF THE
DEVELOPMENT PROGRAM, THE PROGRAM MANAGEMENT TEAM SHALL COORDINATE, EXPEDITE AND
CONTROL THE DEVELOPMENT OF COLLABORATION PRODUCTS.  THE PROGRAM MANAGEMENT TEAM
WILL (A) DEVELOP AND RECOMMEND TO THE STEERING COMMITTEE DEVELOPMENT PLANS
(INCLUDING ANNUAL DEVELOPMENT BUDGETS), (B) FACILITATE THE FLOW OF INFORMATION
WITH RESPECT TO DEVELOPMENT WORK BEING CONDUCTED FOR EACH COLLABORATION PRODUCT
THROUGHOUT THE TERRITORY AND (C) DISCUSS AND COOPERATE REGARDING THE CONDUCT OF
SUCH DEVELOPMENT WORK.


 


8.1.3                     MINUTES.  THE PROGRAM MANAGEMENT TEAM SHALL KEEP
ACCURATE MINUTES OF ITS DELIBERATIONS WHICH SHALL RECORD ALL PROPOSED DECISIONS
AND ALL ACTIONS RECOMMENDED OR TAKEN.  THE SECRETARY SHALL BE RESPONSIBLE FOR
THE PREPARATION OF DRAFT MINUTES.  DRAFT MINUTES SHALL BE SENT TO ALL MEMBERS OF
THE PROGRAM MANAGEMENT TEAM WITHIN FIVE (5) WORKING DAYS AFTER EACH MEETING AND
SHALL BE APPROVED, IF APPROPRIATE, AT THE NEXT MEETING.  ALL RECORDS OF THE
PROGRAM MANAGEMENT TEAM SHALL AT ALL TIMES BE AVAILABLE TO ALL OF THE PARTIES.


 


8.2 STEERING COMMITTEE.


 


8.2.1                     GENERAL.  THE PARTIES HAVE ESTABLISHED A STEERING
COMMITTEE TO OVERSEE AND MANAGE THE COLLABORATION CONTEMPLATED BY THIS
AGREEMENT.  THE STEERING COMMITTEE IS AND SHALL CONTINUE TO BE COMPOSED OF THREE
(3) REPRESENTATIVES APPOINTED BY BIOMARIN AND THREE (3) REPRESENTATIVES
APPOINTED BY GENZYME.  SUCH REPRESENTATIVES WILL BE SENIOR OFFICERS AND/OR
MANAGERS OF THEIR RESPECTIVE COMPANIES.  GENZYME AND BIOMARIN SHALL EACH
DESIGNATE ONE (1) OF THEIR RESPECTIVE REPRESENTATIVES ON THE STEERING COMMITTEE
TO ACT AS CO-CHAIRMAN.  THE STEERING COMMITTEE SHALL APPOINT ONE (1) OF ITS
MEMBERS TO ACT AS SECRETARY.  THE STEERING COMMITTEE WILL MEET AS NEEDED BUT NOT
LESS THAN ONCE EACH CALENDAR QUARTER.  SUCH MEETINGS SHALL BE AT TIMES AND
PLACES OR IN SUCH FORM (E.G., TELEPHONE OR VIDEO CONFERENCE) AS THE MEMBERS OF
THE STEERING COMMITTEE SHALL AGREE.  A PARTY MAY CHANGE ONE OR MORE OF ITS
REPRESENTATIVES TO THE STEERING COMMITTEE AT ANY TIME.  MEMBERS OF THE STEERING
COMMITTEE MAY BE REPRESENTED AT ANY MEETING BY ANOTHER MEMBER OF THE STEERING
COMMITTEE OR BY A DEPUTY.  ANY APPROVAL, DETERMINATION OR OTHER ACTION AGREED TO
BY UNANIMOUS CONSENT OF THE MEMBERS OF THE STEERING COMMITTEE OR THEIR DEPUTIES
PRESENT AT THE RELEVANT STEERING COMMITTEE MEETING SHALL BE THE APPROVAL,
DETERMINATION OR OTHER ACTION OF THE STEERING COMMITTEE, PROVIDED AT LEAST TWO
(2) REPRESENTATIVES OF EACH OF BIOMARIN AND GENZYME ARE PRESENT AT SUCH
MEETING.  REPRESENTATIVES OF EITHER BIOMARIN AND GENZYME WHO ARE NOT MEMBERS OF
THE STEERING COMMITTEE MAY ATTEND MEETINGS OF THE STEERING COMMITTEE AS AGREED
TO BY THE REPRESENTATIVE MEMBERS OF THE OTHER PARTY.  EACH PARTY SHALL BEAR ITS
OWN PERSONNEL AND TRAVEL COSTS AND EXPENSES RELATING TO STEERING COMMITTEE
MEETINGS, WHICH COSTS AND EXPENSES SHALL NOT BE INCLUDED IN THE PROGRAM COSTS. 
THE PARTIES SPECIFICALLY AGREE THAT THE STEERING COMMITTEE HAS NO


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

22

--------------------------------------------------------------------------------


 


AUTHORITY TO OVERSEE OR CONTROL THE MANUFACTURE OR COMMERCIALIZATION OF
ALDURAZYME AND THAT ALL SUCH ACTIVITIES SHALL BE GOVERNED BY THE MANUFACTURING,
MARKETING AND SALES AGREEMENT.


 


8.2.2                     FUNCTIONS.  THE STEERING COMMITTEE SHALL PERFORM THE
FOLLOWING FUNCTIONS: (A) DETERMINE THE OVERALL STRATEGY FOR THE PROGRAM IN THE
MANNER CONTEMPLATED BY THIS AGREEMENT; (B) COORDINATE THE ACTIVITIES OF THE
PARTIES HEREUNDER; (C) SETTLE DISPUTES OR DISAGREEMENTS THAT ARE UNRESOLVED BY
THE PROGRAM MANAGEMENT TEAM; (D) APPROVE ANY AGREEMENTS WITH THIRD PARTIES
REGARDING A COLLABORATION PRODUCT OR WHICH INVOLVE THE GRANT OF ANY RIGHTS
RELATED TO THE DEVELOPMENT OF A COLLABORATION PRODUCT OR MANUFACTURING OF A
COLLABORATION PRODUCT OTHER THAN ALDURAZYME; (E) REVIEW AND APPROVE EACH
DEVELOPMENT PLAN, INCLUDING EACH CHANGE AND ANNUAL UPDATE THERETO, SUBMITTED TO
IT PURSUANT TO SECTION 5.1.3 HEREOF; (F) SERVE AS THE GOVERNING BODY OF
BIOMARIN/GENZYME LLC; AND (G) PERFORM SUCH OTHER FUNCTIONS AS APPROPRIATE TO
FURTHER THE PURPOSES OF THIS AGREEMENT AS DETERMINED BY THE PARTIES.


 


8.2.3                     MINUTES.  THE STEERING COMMITTEE SHALL KEEP ACCURATE
MINUTES OF ITS DELIBERATIONS WHICH SHALL RECORD ALL PROPOSED DECISIONS AND ALL
ACTIONS RECOMMENDED OR TAKEN.  THE SECRETARY SHALL BE RESPONSIBLE FOR THE
PREPARATION OF DRAFT MINUTES.  DRAFT MINUTES SHALL BE SENT TO ALL MEMBERS OF THE
STEERING COMMITTEE WITHIN TEN (10) WORKING DAYS AFTER EACH MEETING AND SHALL BE
APPROVED, IF APPROPRIATE, AT THE NEXT MEETING.  ALL RECORDS OF THE STEERING
COMMITTEE SHALL AT ALL TIMES BE AVAILABLE TO BOTH BIOMARIN AND GENZYME.


 


8.3 GENERAL DISAGREEMENTS.  ALL DISAGREEMENTS WITHIN THE PROGRAM MANAGEMENT TEAM
OR THE STEERING COMMITTEE SHALL BE SUBJECT TO THE FOLLOWING:


 

(A)                                 THE REPRESENTATIVES TO THE PROGRAM
MANAGEMENT TEAM OR STEERING COMMITTEE (AS THE CASE MAY BE) WILL NEGOTIATE IN
GOOD FAITH FOR A PERIOD OF NOT LESS THAN THIRTY (30) DAYS TO ATTEMPT TO RESOLVE
THE DISPUTE.  IN THE CASE OF THE PROGRAM MANAGEMENT TEAM, ANY UNRESOLVED DISPUTE
SHALL BE REFERRED TO THE STEERING COMMITTEE FOR GOOD FAITH NEGOTIATIONS FOR AN
ADDITIONAL PERIOD OF NOT LESS THAN THIRTY (30) DAYS TO ATTEMPT TO RESOLVE THE
DISPUTE.

 

(B)                                 IN THE EVENT THAT THE DISPUTE IS NOT
RESOLVED AFTER THE PERIOD SPECIFIED IN CLAUSE (A), THE REPRESENTATIVES SHALL
PROMPTLY PRESENT THE DISAGREEMENT TO THE CHIEF EXECUTIVE OFFICERS OF BIOMARIN
AND GENZYME OR A DESIGNEE OF SUCH CHIEF EXECUTIVE OFFICER REASONABLY ACCEPTABLE
TO THE OTHER PARTY.

 

(C)                                  SUCH EXECUTIVES SHALL MEET OR DISCUSS IN A
TELEPHONE OR VIDEO CONFERENCE EACH OF BIOMARIN AND GENZYME’S VIEWS AND EXPLAIN
THE BASIS FOR SUCH DISPUTE.

 

(D)                                 IF SUCH  EXECUTIVES  CANNOT  RESOLVE  SUCH
DISAGREEMENT WITHIN THIRTY (30) DAYS AFTER SUCH ISSUE HAS BEEN REFERRED TO THEM,
THEN SUCH DISPUTE SHALL BE REFERRED TO ARBITRATION AS DESCRIBED IN SECTION 14.10
HEREOF.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

23

--------------------------------------------------------------------------------


 


ARTICLE IX

INTELLECTUAL PROPERTY RIGHTS


 


9.1 OWNERSHIP.  THE PARTIES ACKNOWLEDGE THAT THE OWNERSHIP RIGHTS SET FORTH
HEREIN (A) SHALL NOT BE AFFECTED BY THE PARTICIPATION IN THE DISCOVERY OR
DEVELOPMENT OF AN INVENTION (AS DEFINED BELOW) BY THE PROGRAM MANAGEMENT TEAM OR
THE STEERING COMMITTEE IN THE COURSE OF DISCHARGING THEIR DUTIES HEREUNDER AND
(B) ARE SUBJECT TO THE LICENSE GRANTS SET FORTH IN ARTICLE 3 ABOVE.


 


9.1.1                     OWNERSHIP AND ASSIGNMENT OF DISCOVERIES AND
IMPROVEMENTS.  ALL RIGHT, TITLE AND INTEREST IN ALL WRITINGS, INVENTIONS,
DISCOVERIES, IMPROVEMENTS AND OTHER TECHNOLOGY, WHETHER OR NOT PATENTABLE OR
COPYRIGHTABLE, AND ANY PATENT APPLICATIONS, PATENTS OR COPYRIGHTS BASED THEREON
(COLLECTIVELY, THE “INVENTIONS”) THAT ARE DISCOVERED, MADE OR CONCEIVED DURING
AND IN CONNECTION WITH THE PROGRAM SOLELY BY EMPLOYEES OF BIOMARIN OR OTHERS
ACTING ON BEHALF OF BIOMARIN (“BIOMARIN INVENTIONS”) SHALL BE OWNED BY
BIOMARIN.  ALL RIGHT, TITLE AND INTEREST IN ALL INVENTIONS THAT ARE DISCOVERED,
MADE OR CONCEIVED DURING AND IN CONNECTION WITH THE PROGRAM SOLELY BY EMPLOYEES
OF GENZYME OR OTHERS ACTING ON BEHALF OF GENZYME (“GENZYME INVENTIONS”) SHALL BE
OWNED BY GENZYME.  ALL RIGHT, TITLE AND INTEREST IN ALL INVENTIONS THAT ARE
DISCOVERED, MADE OR CONCEIVED DURING AND IN CONNECTION WITH THE PROGRAM JOINTLY
BY EMPLOYEES OF BIOMARIN AND GENZYME (“JOINT INVENTIONS”) SHALL BE JOINTLY OWNED
BY GENZYME AND BIOMARIN.  EACH OF BIOMARIN AND GENZYME SHALL PROMPTLY DISCLOSE
TO BIOMARIN/GENZYME LLC AND THE OTHER PARTY THE MAKING, CONCEPTION OR REDUCTION
TO PRACTICE OF INVENTIONS BY EMPLOYEES OR OTHERS ACTING ON BEHALF OF SUCH
PARTY.  ALL BIOMARIN INVENTIONS, GENZYME INVENTIONS AND JOINT INVENTIONS SHALL
BE AUTOMATICALLY LICENSED TO BIOMARIN/GENZYME LLC PURSUANT TO SECTION 3.1
HEREOF.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, IT IS UNDERSTOOD THAT
NEITHER BIOMARIN NOR GENZYME SHALL HAVE ANY OBLIGATION TO ACCOUNT TO THE OTHER
PARTY FOR PROFITS, OR OBTAIN ANY APPROVAL OF THE OTHER TO GRANT A LICENSE OR
EXPLOIT A JOINT INVENTION OUTSIDE OF THE FIELD BY REASON OF JOINT OWNERSHIP OF
SUCH INVENTION OR OTHER INTELLECTUAL PROPERTY.  FOR AVOIDANCE OF DOUBT, IN ANY
JURISDICTION WHERE CONSENT OF ALL OWNERS OF A JOINT INVENTION IS REQUIRED IN
ORDER TO GRANT A LICENSE TO SUCH INVENTION, BIOMARIN AND GENZYME EACH GRANTS THE
OTHER PARTY CONSENT TO GRANT A NON-EXCLUSIVE LICENSE TO JOINT INVENTION OUTSIDE
THE FIELD.


 


9.1.2                     OWNERSHIP OF TRADEMARKS.  THE STEERING COMMITTEE SHALL
SELECT AND AS BETWEEN THE PARTIES HERETO BIOMARIN/GENZYME LLC SHALL OWN ALL
TRADEMARKS FOR THE SALE AND USE OF COLLABORATION PRODUCTS IN THE TERRITORY
(COLLECTIVELY, “PRODUCT MARKS”) AND ALL GOODWILL THEREIN SHALL INURE TO THE
BENEFIT OF BIOMARIN/GENZYME LLC, AND ALL EXPENSES INCURRED BY A PARTY WITH
RESPECT THERETO SHALL BE CONSIDERED PROGRAM COSTS.  ALL PRODUCT MARKS SHALL BE
REGISTERED IN THE NAME OF BIOMARIN/GENZYME LLC IF AND WHEN REGISTERED.  IN THE
EVENT THAT THE APPLICABLE LAWS AND REGULATIONS OF ANY COUNTRY IN WHICH THE
STEERING COMMITTEE ELECTS TO REGISTER ANY PRODUCT MARKS REQUIRE THAT SUCH
TRADEMARK(S) BE REGISTERED IN THE NAME OF AN ENTITY OTHER THAN BIOMARIN/GENZYME
LLC, OR IF THE STEERING COMMITTEE DETERMINES THAT IT IS IN THE BEST INTERESTS OF
THE PARTIES, THEN THE STEERING COMMITTEE SHALL SELECT SUCH ENTITY AND ENSURE
THAT A DULY AUTHORIZED OFFICER OF SUCH ENTITY AGREES IN WRITING THAT SUCH ENTITY
SHALL (A) GRANT BIOMARIN/GENZYME LLC A WORLDWIDE, EXCLUSIVE, FULLY-PAID,
ROYALTY-FREE, IRREVOCABLE RIGHT AND LICENSE (WITH THE RIGHT TO GRANT AND
AUTHORIZE

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

24

--------------------------------------------------------------------------------


 


SUBLICENSES) TO USE SUCH PRODUCT MARKS AND (B) COMPLY WITH THE PROVISIONS OF
ARTICLE 12 OF THE MANUFACTURING, MARKETING AND SALES AGREEMENT WITH RESPECT TO
THE OWNERSHIP AND/OR DISPOSITION OF SUCH PRODUCT MARKS IN THE EVENT THIS
AGREEMENT IS TERMINATED AND PROVIDE THE LEVEL OF COOPERATION DESCRIBED IN
SECTION 14.1 HEREOF IN CONNECTION THEREWITH.  EACH PARTY HEREBY ACKNOWLEDGES
AGREES THAT AT NO TIME DURING OF THIS AGREEMENT TO CHALLENGE OR ASSIST OTHERS TO
CHALLENGE THE PRODUCT MARKS OR THE REGISTRATION THEREOF OR ATTEMPT TO REGISTER
ANY TRADEMARKS, MARKS OR TRADE NAMES CONFUSINGLY SIMILAR TO SUCH PRODUCT MARKS.


 


9.1.3                     COOPERATION OF EMPLOYEES.  EACH OF BIOMARIN AND
GENZYME REPRESENTS AND AGREES THAT ALL EMPLOYEES OR OTHERS ACTING ON ITS BEHALF
IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL BE OBLIGATED UNDER A
BINDING WRITTEN AGREEMENT TO ASSIGN TO SUCH PARTY, OR AS SUCH PARTY SHALL
DIRECT, ALL INVENTIONS MADE OR CONCEIVED BY SUCH EMPLOYEE OR OTHER PERSON.  IN
THE CASE OF NON-EMPLOYEES WORKING FOR OTHER COMPANIES OR INSTITUTIONS ON BEHALF
OF BIOMARIN OR GENZYME, BIOMARIN OR GENZYME, AS APPLICABLE, SHALL HAVE THE RIGHT
TO OBTAIN LICENSES FOR ALL INVENTIONS MADE BY SUCH NON-EMPLOYEES ON BEHALF OF
BIOMARIN OR GENZYME, AS APPLICABLE, IN ACCORDANCE WITH THE POLICIES OF SAID
COMPANY OR INSTITUTION.  BIOMARIN AND GENZYME AGREE TO UNDERTAKE TO ENFORCE SUCH
AGREEMENTS (INCLUDING, WHERE APPROPRIATE, BY LEGAL ACTION) CONSIDERING, AMONG
OTHER THINGS, THE COMMERCIAL VALUE OF SUCH INVENTIONS.


 


9.2 FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.  BIOMARIN SHALL BE
RESPONSIBLE, AT BIOMARIN’S EXPENSE, FOR THE FILING, PROSECUTION AND MAINTENANCE
OF PATENT RIGHTS WITHIN THE BIOMARIN PATENT RIGHTS AND BIOMARIN/GENZYME PATENT
RIGHTS, AND GENZYME SHALL BE RESPONSIBLE, AT GENZYME’S EXPENSE, FOR THE FILING,
PROSECUTION AND MAINTENANCE OF PATENT RIGHTS WITHIN THE GENZYME PATENT RIGHTS. 
FOR SO LONG AS ANY OF THE LICENSE GRANTS SET FORTH IN ARTICLE 3 HEREOF REMAIN IN
EFFECT AND UPON REQUEST OF THE OTHER PARTY, EACH OF BIOMARIN AND GENZYME AGREES
TO FILE AND PROSECUTE PATENT APPLICATIONS AND MAINTAIN THE PATENT RIGHTS FOR
WHICH IT IS RESPONSIBLE IN ALL COUNTRIES IN THE TERRITORY SELECTED BY THE
STEERING COMMITTEE.  EACH OF BIOMARIN AND GENZYME SHALL CONSULT WITH AND KEEP
THE OTHER PARTY FULLY INFORMED OF IMPORTANT ISSUES RELATING TO THE PREPARATION
AND FILING (IF TIME PERMITS), PROSECUTION AND MAINTENANCE OF SUCH PATENT
APPLICATIONS AND PATENTS, AND SHALL FURNISH TO THE OTHER PARTY COPIES OF
DOCUMENTS RELEVANT TO SUCH PREPARATION, FILING, PROSECUTION OR MAINTENANCE IN
SUFFICIENT TIME PRIOR TO FILING SUCH DOCUMENT OR MAKING ANY PAYMENT DUE
THEREUNDER TO ALLOW FOR REVIEW AND COMMENT BY THE OTHER PARTY AND, TO THE EXTENT
POSSIBLE IN THE REASONABLE EXERCISE OF ITS DISCRETION, THE RESPONSIBLE PARTY
SHALL INCORPORATE ALL SUCH COMMENTS.


 


9.3 COOPERATION.  EACH OF BIOMARIN AND GENZYME SHALL MAKE AVAILABLE TO THE OTHER
PARTY (OR TO THE OTHER PARTY’S AUTHORIZED ATTORNEYS, AGENTS OR REPRESENTATIVES)
ITS EMPLOYEES, AGENTS OR CONSULTANTS TO THE EXTENT NECESSARY OR APPROPRIATE TO
ENABLE BIOMARIN TO FILE, PROSECUTE AND MAINTAIN PATENT APPLICATIONS AND
RESULTING PATENTS WITH RESPECT TO INVENTIONS OWNED BY A PARTY AND FOR PERIODS OF
TIME SUFFICIENT FOR SUCH PARTY TO OBTAIN THE ASSISTANCE IT NEEDS FROM SUCH
PERSONNEL.  WHERE APPROPRIATE, EACH OF BIOMARIN AND GENZYME SHALL SIGN OR CAUSE
TO HAVE SIGNED ALL DOCUMENTS RELATING TO SAID PATENT APPLICATIONS OR PATENTS AT
NO CHARGE TO THE OTHER PARTY.


 


9.4 NOTIFICATION OF PATENT TERM RESTORATION.  BIOMARIN SHALL NOTIFY GENZYME OF
(A) THE ISSUANCE OF EACH PATENT INCLUDED WITHIN THE PATENT RIGHTS, GIVING THE
DATE OF ISSUE AND PATENT NUMBER


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

25

--------------------------------------------------------------------------------


 


FOR EACH SUCH PATENT, AND (B) EACH NOTICE PERTAINING TO ANY PATENT INCLUDED
WITHIN THE PATENT RIGHTS WHICH IT RECEIVES AS PATENT OWNER PURSUANT TO THE DRUG
PRICE COMPETITION AND PATENT TERM RESTORATION ACT OF 1984, INCLUDING NOTICES
PURSUANT TO §§101 AND 103 OF SUCH ACT FROM PERSONS WHO HAVE FILED AN ABBREVIATED
NDA.  SUCH NOTICES SHALL BE GIVEN PROMPTLY, BUT IN ANY EVENT WITHIN TEN
(10) BUSINESS DAYS AFTER RECEIPT OF EACH SUCH NOTICE PURSUANT TO SUCH ACT. 
BIOMARIN SHALL NOTIFY GENZYME OF EACH FILING FOR PATENT TERM RESTORATION UNDER
SUCH ACT, ANY ALLEGATIONS OF FAILURE TO SHOW DUE DILIGENCE AND ALL AWARDS OF
PATENT TERM RESTORATION (EXTENSIONS) WITH RESPECT TO THE PATENT RIGHTS.


 


9.5 NO OTHER TECHNOLOGY RIGHTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT AND THE RELATED AGREEMENTS, UNDER NO CIRCUMSTANCES SHALL A PARTY
HERETO, AS A RESULT OF THIS AGREEMENT, OBTAIN ANY OWNERSHIP INTEREST IN OR OTHER
RIGHT TO THE PATENT RIGHTS, TECHNOLOGY OR MANUFACTURING KNOW-HOW OF THE OTHER
PARTY, INCLUDING ITEMS OWNED, CONTROLLED OR DEVELOPED BY THE OTHER PARTY, OR
TRANSFERRED BY THE OTHER PARTY TO SAID PARTY AT ANY TIME PURSUANT TO THIS
AGREEMENT.  IT IS UNDERSTOOD AND AGREED THAT THIS AGREEMENT DOES NOT GRANT
EITHER PARTY ANY LICENSE OR OTHER RIGHT IN THE PATENT RIGHTS OF THE OTHER PARTY
EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE 3 HEREOF AND THIS ARTICLE 9.


 


9.6 DEFENSE OF THIRD PARTY INFRINGEMENT CLAIMS.  IF THE MANUFACTURE, PRODUCTION,
SALE OR USE OF ANY COLLABORATION PRODUCT PURSUANT TO THIS AGREEMENT RESULTS IN A
CLAIM, SUIT OR PROCEEDING (COLLECTIVELY, “ACTIONS”) ALLEGING PATENT INFRINGEMENT
AGAINST BIOMARIN OR GENZYME (OR THEIR RESPECTIVE AFFILIATES), SUCH PARTY SHALL
PROMPTLY NOTIFY THE OTHER PARTY HERETO IN WRITING.  THE PARTY SUBJECT TO SUCH
ACTION (FOR PURPOSES OF THIS SECTION 9.6, THE “CONTROLLING PARTY”) SHALL HAVE
THE EXCLUSIVE RIGHT TO DEFEND AND CONTROL THE DEFENSE OF ANY SUCH ACTION USING
COUNSEL OF ITS OWN CHOICE; PROVIDED, HOWEVER, THAT IF SUCH ACTION IS DIRECTED TO
THE SUBJECT OF THE PATENT RIGHTS OF THE OTHER PARTY (I.E., THE BIOMARIN PATENT
RIGHTS OR THE GENZYME PATENT RIGHTS), SUCH OTHER PARTY MAY PARTICIPATE IN THE
DEFENSE AND/OR SETTLEMENT THEREOF AT ITS OWN EXPENSE WITH COUNSEL OF ITS CHOICE.
EXCEPT AS AGREED IN WRITING BY GENZYME AND BIOMARIN, THE CONTROLLING PARTY SHALL
NOT ENTER INTO ANY SETTLEMENT RELATING TO A COLLABORATION PRODUCT, IF SUCH
SETTLEMENT ADMITS THE INVALIDITY OR UNENFORCEABILITY OF ANY PATENT RIGHTS WITHIN
THE BIOMARIN PATENT RIGHTS OR THE GENZYME PATENT RIGHTS, AS APPLICABLE, OF THE
OTHER PARTY.  THE CONTROLLING PARTY AGREES TO KEEP THE OTHER PARTY HERETO
REASONABLY INFORMED OF ALL MATERIAL DEVELOPMENTS IN CONNECTION WITH ANY SUCH
ACTION.  ANY COST, LIABILITY OR EXPENSE (INCLUDING AMOUNTS PAID IN SETTLEMENT)
INCURRED BY THE CONTROLLING PARTY AS A RESULT OF SUCH ACTION SHALL BE INCLUDED
IN DEVELOPMENT COSTS FOR THE COLLABORATION PRODUCT(S) THAT ARE THE SUBJECT OF
SUCH ACTION AND SHALL NOT BE SUBJECT TO THE LIMITATIONS OF SECTIONS 1.11, 4.2
AND 5.1.3 ABOVE PROVIDED THAT THE OTHER PARTY CONSENTS TO INCURRENCE OF SUCH
COST, LIABILITY OR EXPENSE, WITH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED.


 


9.7 ENFORCEMENT OF PATENT RIGHTS.


 


9.7.1                     ENFORCEMENT.  SUBJECT TO THE PROVISIONS OF THIS
SECTION 9.7, IN THE EVENT THAT BIOMARIN OR GENZYME REASONABLY BELIEVES THAT ANY
BIOMARIN PATENT RIGHTS, BIOMARIN TECHNOLOGY, GENZYME PATENT RIGHTS, GENZYME
TECHNOLOGY, BIOMARIN/GENZYME PATENT RIGHTS OR BIOMARIN/GENZYME TECHNOLOGY
NECESSARY FOR THE MANUFACTURE, USE OR SALE OF A COLLABORATION PRODUCT IN THE
FIELD IS INFRINGED OR MISAPPROPRIATED BY A THIRD PARTY OR IS SUBJECT TO A
DECLARATORY


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

26

--------------------------------------------------------------------------------


 


JUDGMENT ACTION ARISING FROM SUCH INFRINGEMENT IN A COUNTRY, IN EACH CASE WITH
RESPECT TO THE MANUFACTURE, SALE OR USE OF A PRODUCT POTENTIALLY COMPETITIVE
WITH A COLLABORATION PRODUCT WITHIN THE FIELD, GENZYME OR BIOMARIN
(RESPECTIVELY) SHALL PROMPTLY NOTIFY THE OTHER PARTY HERETO.  PROMPTLY AFTER
SUCH NOTICE THE PARTIES SHALL MEET TO DISCUSS THE COURSE OF ACTION TO BE TAKEN
WITH RESPECT TO AN ENFORCEMENT ACTION (AS DEFINED BELOW) WITH RESPECT TO SUCH
INFRINGEMENT OR MISAPPROPRIATION, INCLUDING THE CONTROL THEREOF AND SHARING OF
COSTS AND EXPENSES RELATED THERETO, FOR THE PURPOSES OF ENTERING INTO A
LITIGATION AGREEMENT SETTING FORTH THE SAME (“LITIGATION AGREEMENT”).  IF THE
PARTIES DO NOT ENTER SUCH LITIGATION AGREEMENT, THE PARTY WHOSE PATENT RIGHTS OR
TECHNOLOGY IS SO ALLEGEDLY INFRINGED OR MISAPPROPRIATED, OR IS SUBJECT TO SUCH
DECLARATORY JUDGMENT ACTION, (FOR PURPOSES OF THIS SECTION 9.7, THE “OWNER”)
SHALL HAVE THE INITIAL RIGHT (BUT NOT THE OBLIGATION) TO ENFORCE THE
INTELLECTUAL PROPERTY RIGHTS WITHIN SUCH PATENT RIGHTS OR TECHNOLOGY, OR DEFEND
ANY DECLARATORY JUDGMENT ACTION WITH RESPECT THERETO (FOR PURPOSES OF THIS
SECTION 9.7, AN “ENFORCEMENT ACTION”); PROVIDED THAT THE OWNER AGREES TO
INDEMNIFY THE OTHER PARTY FOR ANY AND ALL LIABILITIES AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER EXPENSES OF LITIGATION)
INCURRED BY SUCH OTHER PARTY AS A RESULT OF SUCH ENFORCEMENT ACTION.


 


9.7.2                     INFORMATION.  ABSENT A LITIGATION AGREEMENT, THE PARTY
INITIATING OR DEFENDING ANY SUCH ENFORCEMENT ACTION SHALL KEEP THE OTHER PARTY
HERETO REASONABLY INFORMED OF THE PROGRESS OF ANY SUCH ENFORCEMENT ACTION, AND
SUCH OTHER PARTY SHALL HAVE THE RIGHT TO PARTICIPATE WITH COUNSEL OF ITS OWN
CHOICE AT ITS OWN EXPENSE.


 


9.7.3                     ENFORCEMENT COSTS; RECOVERIES.  UNLESS OTHERWISE
AGREED,  THE PARTY INITIATING AN ENFORCEMENT ACTION SHALL, AT THE OPTION OF SUCH
PARTY, HAVE THE RIGHT TO EITHER: (I) ASSUME RESPONSIBILITY FOR ALL COSTS AND
EXPENSES OF SUCH ENFORCEMENT ACTION, IN WHICH CASE ALL AMOUNTS RECOVERED IN THE
ENFORCEMENT ACTION (INCLUDING WITHOUT LIMITATION AMOUNTS RESULTING FROM A
SETTLEMENT THEREOF) SHALL BE RETAINED BY SUCH PARTY; OR (II) INCLUDE SUCH COSTS
AND EXPENSES WITHIN THE DEVELOPMENT COSTS, IN WHICH CASE ALL AMOUNTS RECOVERED
IN THE ENFORCEMENT ACTION, AFTER REIMBURSING THE PARTY INITIATING THE ACTION FOR
ANY COSTS AND EXPENSES NOT PREVIOUSLY SO OFFSET, SHALL BE SHARED BY BIOMARIN AND
GENZYME IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS.


 


9.8 THIRD PARTY RIGHTS.  THE FOREGOING PROVISIONS OF THIS ARTICLE 9 SHALL BE
SUBJECT TO AND LIMITED BY ANY AGREEMENTS PURSUANT TO WHICH BIOMARIN AND GENZYME,
AS THE CASE MAY BE, ACQUIRED ANY PARTICULAR BIOMARIN PATENT RIGHTS, BIOMARIN
TECHNOLOGY OR GENZYME PATENT RIGHTS OR GENZYME TECHNOLOGY.


 


9.9 THIRD PARTY AGREEMENTS—REPORTS.  TO THE EXTENT THAT A PARTY IS OBLIGATED TO
PROVIDE REPORTS TO A THIRD PARTY PURSUANT TO A THIRD PARTY AGREEMENT AS A RESULT
OF OR REPORTING ON THE STATUS OF ACTIVITIES OF THE OTHER PARTY HEREUNDER, THE
OTHER PARTY HERETO SHALL REASONABLY ASSIST THE REPORTING PARTY BY PROVIDING
INFORMATION IN ITS POSSESSION OR CONTROL AND IN SUFFICIENT DETAIL TO COMPLETE
AND SUBMIT SUCH REPORTS AS REQUIRED.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

27

--------------------------------------------------------------------------------


 


ARTICLE X

CONFIDENTIALITY


 


10.1                        NONDISCLOSURE OBLIGATIONS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE 10, DURING THE TERM AND FOR A PERIOD OF FIVE (5) YEARS
THEREAFTER, THE PARTIES SHALL, AND BIOMARIN SHALL CAUSE BIOMARIN GENETICS TO,
MAINTAIN IN CONFIDENCE AND USE ONLY FOR PURPOSES SPECIFICALLY AUTHORIZED UNDER
THIS AGREEMENT ANY INFORMATION FURNISHED TO IT BY THE OTHER PARTY HERETO
PURSUANT TO THIS AGREEMENT WHICH IF DISCLOSED IN TANGIBLE FORM IS MARKED
“CONFIDENTIAL” OR WITH OTHER SIMILAR DESIGNATION TO INDICATE ITS CONFIDENTIAL OR
PROPRIETARY NATURE OR IF DISCLOSED ORALLY OR BY INSPECTION IS INDICATED ORALLY
TO BE CONFIDENTIAL OR PROPRIETARY BY THE PARTY DISCLOSING SUCH INFORMATION AT
THE TIME OF SUCH DISCLOSURE AND IS CONFIRMED IN WRITING AS CONFIDENTIAL OR
PROPRIETARY BY THE DISCLOSING PARTY (DESCRIBING IN REASONABLE DETAIL THE
INFORMATION TO BE TREATED AS CONFIDENTIAL) WITHIN A REASONABLE TIME AFTER SUCH
DISCLOSURE (COLLECTIVELY, “INFORMATION”).


 

To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement or a Related Agreement,
a Party may disclose Information of the other Party it is otherwise obligated
under this Section 10.1 not to disclose to its Affiliates, permitted
sublicensees, consultants, outside contractors and clinical investigators, on a
need-to-know basis and on the condition that such entities or persons agree to
keep the Information confidential for the same time periods and to substantially
the same extent as such Party is required to keep such Information confidential;
and a Party or its permitted sublicensees may disclose such Information to
government or other regulatory authorities to the extent that such disclosure is
reasonably necessary to obtain patents or authorizations to conduct clinical
trials or to file and maintain Regulatory Approvals with and to market
commercially Collaboration Products.  The obligation not to disclose Information
shall not apply to any part of such Information that: (i) is or becomes
patented, published or otherwise becomes publicly known other than by acts of
the Party obligated not to disclose such Information or its Affiliates or
sublicensees in contravention of this Agreement; (ii) can be shown by written
documents to have been disclosed to the receiving Party or its Affiliates or
sublicensees by a Third Party, provided that such Information was not obtained
by such Third Party directly or indirectly from the disclosing Party under this
Agreement; (iii) prior to disclosure under this Agreement, was already in the
possession of the receiving Party or its Affiliates or sublicensees, provided
that such Information was not obtained directly or indirectly from the
disclosing Party under this Agreement; (iv) can be shown by written documents to
have been independently developed by the receiving Party or its Affiliates
without breach of any of the provisions of this Agreement; or (v) is required to
be disclosed by the receiving Party to comply with applicable laws or
regulations, or with a court or administrative order, provided that the
receiving Party notifies the disclosing Party in writing prior to any such
disclosure and agrees to use reasonable efforts to secure confidential treatment
thereof prior to its disclosure (whether by protective order or otherwise).

 


10.2                        TERMS OF THIS AGREEMENT; PRESS RELEASES.  THE
PARTIES AGREE TO SEEK CONFIDENTIAL TREATMENT FOR ANY FILING OF THIS AGREEMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION AND SHALL AGREE UPON THE CONTENT OF
THE REQUEST FOR CONFIDENTIAL TREATMENT MADE BY EACH PARTY IN RESPECT OF SUCH


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

28

--------------------------------------------------------------------------------


 


FILING.  EXCEPT AS PERMITTED BY THE FOREGOING PROVISIONS OR AS OTHERWISE
REQUIRED BY LAW, BIOMARIN AND GENZYME EACH AGREE NOT TO DISCLOSE ANY TERMS OR
CONDITIONS OF THIS AGREEMENT TO ANY THIRD PARTY WITHOUT THE PRIOR CONSENT OF THE
OTHER PARTY; PROVIDED THAT EACH PARTY SHALL BE ENTITLED TO DISCLOSE THE TERMS OF
THIS AGREEMENT WITHOUT SUCH CONSENT TO ITS ADVISORS AND POTENTIAL INVESTORS OR
OTHER FINANCING SOURCES ON THE CONDITION THAT SUCH ENTITIES OR PERSONS AGREE TO
KEEP SUCH TERMS CONFIDENTIAL FOR THE SAME TIME PERIODS AND TO THE SAME EXTENT AS
SUCH PARTY IS REQUIRED TO KEEP SUCH TERMS CONFIDENTIAL.  THE PARTIES AGREE THAT
ALL PRESS RELEASES RELATED TO THE PROGRAM SHALL BE ISSUED JOINTLY BY BIOMARIN
AND GENZYME AND THAT THE PARTY PREPARING ANY SUCH PRESS RELEASE SHALL PROVIDE
THE OTHER PARTY WITH A DRAFT THEREOF REASONABLY IN ADVANCE OF DISCLOSURE SO AS
TO PERMIT THE OTHER PARTY TO REVIEW AND COMMENT ON SUCH PRESS RELEASE. 
NOTWITHSTANDING THE FOREGOING, THE PARTIES SHALL AGREE UPON A PRESS RELEASE TO
ANNOUNCE THE EXECUTION OF THIS AGREEMENT, TOGETHER WITH A CORRESPONDING
QUESTION & ANSWER OUTLINE FOR USE IN RESPONDING TO INQUIRIES ABOUT THE
AGREEMENT; THEREAFTER, BIOMARIN AND GENZYME MAY EACH DISCLOSE TO THIRD PARTIES
THE INFORMATION CONTAINED IN SUCH PRESS RELEASE AND QUESTION & ANSWER OUTLINE
WITHOUT THE NEED FOR FURTHER APPROVAL BY THE OTHER.


 


10.3                        PUBLICATIONS.  EACH PARTY RECOGNIZES THE MUTUAL
INTEREST IN OBTAINING VALID PATENT PROTECTION.  CONSEQUENTLY, ANY PARTY, ITS
EMPLOYEES OR CONSULTANTS WISHING TO MAKE A PUBLICATION (INCLUDING ANY ORAL
DISCLOSURE MADE WITHOUT OBLIGATION OF CONFIDENTIALITY) RELATING TO WORK
PERFORMED BY SUCH PARTY AS PART OF THE PROGRAM (THE “PUBLISHING PARTY”) SHALL
TRANSMIT TO THE OTHER PARTY (THE “REVIEWING PARTY”) A COPY OF THE PROPOSED
WRITTEN PUBLICATION AT LEAST FORTY-FIVE (45) DAYS PRIOR TO SUBMISSION FOR
PUBLICATION, OR AN ABSTRACT OF SUCH ORAL DISCLOSURE AT LEAST FIFTEEN (15) DAYS
PRIOR TO SUBMISSION OF THE ABSTRACT OR THE ORAL DISCLOSURE, WHICHEVER IS
EARLIER.  THE REVIEWING PARTY SHALL HAVE THE RIGHT TO (A) REQUEST A DELAY IN
PUBLICATION OR PRESENTATION IN ORDER TO PROTECT PATENTABLE INFORMATION,
(B) PROPOSE MODIFICATIONS TO THE PUBLICATION FOR PATENT REASONS OR (C) REQUEST
THAT THE INFORMATION BE MAINTAINED AS A TRADE SECRET.  WITH RESPECT TO
PUBLICATIONS OR DISCLOSURES BY INVESTIGATORS OR OTHER THIRD PARTIES, SUCH
PUBLICATIONS AND DISCLOSURES SHALL BE SUBJECT TO REVIEW BY THE REVIEWING PARTY
UNDER THIS SECTION 10.3 ONLY TO THE EXTENT THAT THE SUBMITTING PARTY HAS THE
RIGHT TO DO SO.


 


10.3.1              PATENTS.  IF THE REVIEWING PARTY REQUESTS A DELAY AS
DESCRIBED IN CLAUSE (A) ABOVE, THE PUBLISHING PARTY SHALL DELAY SUBMISSION OR
PRESENTATION OF THE PUBLICATION FOR A PERIOD OF NINETY (90) DAYS TO ENABLE
PATENT APPLICATIONS PROTECTING EACH PARTY’S RIGHTS IN SUCH INFORMATION TO BE
FILED.  UPON THE EXPIRATION OF FORTY-FIVE (45) DAYS, IN THE CASE OF PROPOSED
WRITTEN DISCLOSURES, OR FIFTEEN (15) DAYS, IN THE CASE OF AN ABSTRACT OF
PROPOSED ORAL DISCLOSURES, FROM TRANSMISSION OF SUCH PROPOSED DISCLOSURES TO THE
REVIEWING PARTY, THE PUBLISHING PARTY SHALL BE FREE TO PROCEED WITH THE WRITTEN
PUBLICATION OR THE ORAL PRESENTATION, RESPECTIVELY, UNLESS THE REVIEWING PARTY
HAS REQUESTED THE DELAY DESCRIBED ABOVE.


 


10.3.2              OTHER.  TO THE EXTENT POSSIBLE IN THE REASONABLE EXERCISE OF
ITS DISCRETION, THE PUBLISHING PARTY SHALL INCORPORATE ALL MODIFICATIONS
PROPOSED UNDER CLAUSE (B) ABOVE.  IF A TRADE SECRET THAT IS THE SUBJECT OF A
REQUEST MADE UNDER CLAUSE (C) ABOVE CANNOT BE OTHERWISE PROTECTED WITHOUT
UNREASONABLE EXPENSE TO THE REVIEWING PARTY, SUCH INFORMATION SHALL BE OMITTED
FROM THE PUBLICATION.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

29

--------------------------------------------------------------------------------


 


ARTICLE XI

REPRESENTATIONS AND WARRANTIES


 


11.1                        AUTHORIZATION.  EACH PARTY WARRANTS AND REPRESENTS
TO THE OTHER PARTIES THAT (A) IT HAS THE LEGAL RIGHT AND POWER TO ENTER INTO
THIS AGREEMENT, TO EXTEND THE RIGHTS AND LICENSES GRANTED TO THE OTHER IN THIS
AGREEMENT, AND TO PERFORM FULLY ITS OBLIGATIONS HEREUNDER, (B) THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED AND IS A VALID AND BINDING AGREEMENT OF
SUCH PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, (C) SUCH PARTY HAS
OBTAINED ALL NECESSARY APPROVALS TO THE TRANSACTIONS CONTEMPLATED HEREBY AND
(D) SUCH PARTY HAS NOT MADE AND WILL NOT MAKE ANY COMMITMENTS TO OTHERS IN
CONFLICT WITH OR IN DEROGATION OF SUCH RIGHTS OR THIS AGREEMENT.


 


11.2                        INTELLECTUAL PROPERTY RIGHTS.


 


11.2.1              BIOMARIN HEREBY REPRESENTS AND WARRANTS THAT THAT AS OF THE
EFFECTIVE DATE (A) IT POSSESSES AN EXCLUSIVE RIGHT, TITLE AND INTEREST IN OR TO,
THE BIOMARIN PATENT RIGHTS AND THE BIOMARIN TECHNOLOGY, (B) THE BIOMARIN PATENT
RIGHTS AND THE BIOMARIN TECHNOLOGY ARE FREE AND CLEAR OF ANY LIEN OR OTHER
ENCUMBRANCE AND (C) IT HAS THE RIGHT TO (I) ENTER INTO THE OBLIGATIONS SET FORTH
IN THIS AGREEMENT AND (II) GRANT THE RIGHTS AND LICENSES SET FORTH IN ARTICLE 3
HEREOF.


 


11.2.2              EACH OF THE PARTIES HEREBY REPRESENTS AND WARRANTS THAT IT
IS NOT AWARE OF ANY ISSUED PATENT THAT WOULD BE INFRINGED BY THE MANUFACTURE AND
SALE OF COLLABORATION PRODUCTS AS CONTEMPLATED BY THIS AGREEMENT.


 


11.2.3              GENZYME HEREBY REPRESENTS AND WARRANTS THAT AS OF THE
EFFECTIVE DATE (A) IT POSSESSES AN EXCLUSIVE RIGHT, TITLE AND INTEREST IN THE
GENZYME PATENT RIGHTS AND THE GENZYME TECHNOLOGY, (B) THE GENZYME PATENT RIGHTS
AND THE GENZYME TECHNOLOGY ARE FREE AND CLEAR OF ANY LIEN OR OTHER ENCUMBRANCE
AND (C) IT HAS THE RIGHT TO (I) ENTER INTO THE OBLIGATIONS SET FORTH IN THIS
AGREEMENT AND (II) GRANT THE RIGHTS AND LICENSES SET FORTH IN ARTICLE 3 HEREOF.


 


11.3                        WARRANTIES.


 


11.3.1              GENZYME WARRANTIES.  GENZYME WARRANTS THAT THE COLLABORATION
PRODUCTS DELIVERED BY GENZYME PURSUANT TO SECTION 7.1 HEREOF, IF ANY, WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE SPECIFICATIONS, THE CONDITIONS OF ANY
APPLICABLE REGULATORY APPROVALS REGARDING THE MANUFACTURING PROCESS AND ANY
APPLICABLE REQUIREMENTS OF THE REGULATORY SCHEME REGARDING THE MANUFACTURING
PROCESS.


 


11.3.2              BIOMARIN WARRANTIES.  BIOMARIN WARRANTS THAT THE
COLLABORATION PRODUCTS DELIVERED BY BIOMARIN PURSUANT TO SECTION 7.1 HEREOF WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE SPECIFICATIONS, THE CONDITIONS OF ANY
APPLICABLE REGULATORY APPROVALS REGARDING THE MANUFACTURING PROCESS AND ANY
APPLICABLE REQUIREMENTS OF THE REGULATORY SCHEME REGARDING THE MANUFACTURING
PROCESS.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

30

--------------------------------------------------------------------------------

 


11.4                        DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN A RELATED
AGREEMENT, NONE OF BIOMARIN, GENZYME OR BIOMARIN/GENZYME LLC MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND THE NON-INFRINGEMENT OF ANY THIRD-PARTY PATENTS OR
PROPRIETARY RIGHTS.  ALL UNIFORM COMMERCIAL CODE WARRANTIES ARE EXPRESSLY
DISCLAIMED BY THE PARTIES.


 


11.5                        LIMITATION OF LIABILITY.  EXCEPT WITH RESPECT TO
CLAIMS FOR INDEMNIFICATION UNDER ARTICLE 12 HEREOF AND AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT OR ANY RELATED AGREEMENT, IT IS AGREED BY THE
PARTIES THAT NO PARTY SHALL BE LIABLE TO ANOTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR ANTICIPATED
REVENUES OR PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM RELATING TO
THIS AGREEMENT OR THE RELATED AGREEMENTS, WHETHER SUCH CLAIM IS BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME.


 


ARTICLE XII

INDEMNITY


 


12.1                        BIOMARIN/GENZYME LLC INDEMNITY OBLIGATIONS.  THE
OPERATING AGREEMENT SHALL PROVIDE THAT BIOMARIN/GENZYME LLC SHALL INDEMNIFY EACH
OF THE MEMBERS AND ITS AFFILIATES, EMPLOYEES AND AGENTS (EACH AN “INDEMNIFIED
PERSON”) FOR ANY ACT PERFORMED BY SUCH INDEMNIFIED PERSON WITHIN THE SCOPE OF
THE AUTHORITY CONFERRED UPON SUCH INDEMNIFIED PERSON UNDER THIS AGREEMENT;
PROVIDED THAT IT SHALL BE A CONDITION TO SUCH INDEMNITY THAT (A) THE INDEMNIFIED
PERSON SEEKING INDEMNIFICATION ACTED IN GOOD FAITH AND IN A MANNER REASONABLY
BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF BIOMARIN/GENZYME
LLC, (B) THE ACT FOR WHICH INDEMNIFICATION IS SOUGHT DID NOT CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH INDEMNIFIED PERSON AND (C) PAYMENT AND
INDEMNIFICATION OF ANY MATTER DISPOSED OF BY A COMPROMISE PAYMENT BY SUCH
INDEMNIFIED PERSON, PURSUANT TO CONSENT DECREE OR OTHERWISE, SHALL HAVE BEEN
APPROVED BY THE MEMBERS, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, OR BY A COURT OF COMPETENT JURISDICTION.  FOR THE AVOIDANCE OF DOUBT,
SUCH INDEMNIFICATION OF THE INDEMNIFIED PERSONS SHALL INCLUDE INDEMNIFICATION
FOR ACTS PERFORMED BY SUCH INDEMNIFIED PERSON SINCE THE ORIGINAL DATE OF
EXECUTION, [**].


 


12.2                        INSURANCE.  BIOMARIN/GENZYME LLC SHALL MAINTAIN
CLINICAL TRIAL AND PRODUCT LIABILITY INSURANCE WITH RESPECT TO DEVELOPMENT,
MANUFACTURE AND SALES OF COLLABORATION PRODUCTS IN AN


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

31

--------------------------------------------------------------------------------


 


AMOUNT REASONABLY BELIEVED BY GENZYME AND BIOMARIN TO BE ADEQUATE AND CUSTOMARY
FOR THE DEVELOPMENT, MANUFACTURE AND SALE OF NOVEL THERAPEUTIC PRODUCTS. 
GENZYME AND BIOMARIN SHALL BE NAMED AS ADDITIONAL INSUREDS ON ANY SUCH POLICY. 
GENZYME AND BIOMARIN SHALL EACH MAINTAIN SIMILAR CLINICAL TRIAL AND PRODUCT
LIABILITY INSURANCE COVERAGE IN AMOUNTS REASONABLY DETERMINED BY THE STEERING
COMMITTEE FROM TIME TO TIME.


 


ARTICLE XIII

TERM AND TERMINATION


 


13.1                        TERM.  THE TERM OF THIS AGREEMENT SHALL BE PERPETUAL
UNLESS TERMINATED PURSUANT TO SECTION 13.3 BELOW.


 


13.2                        TERMINATION OF THE DEVELOPMENT PROGRAM ONLY.


 


13.2.1              BY MUTUAL AGREEMENT.  THE PARTIES MAY TERMINATE THE
DEVELOPMENT PROGRAM (BUT NOT THIS AGREEMENT) AT ANY TIME BY MUTUAL WRITTEN
CONSENT.


 


13.2.2              FOR DEFAULT.  IF EITHER BIOMARIN OR GENZYME (A) FAILS TO USE
COMMERCIALLY REASONABLE AND DILIGENT EFFORTS TO PERFORM ANY MATERIAL DUTY
IMPOSED UPON SUCH PARTY UNDER THIS AGREEMENT OR THE DEVELOPMENT PLAN OR
(B) FAILS TO MAKE [**] OR MORE CAPITAL CONTRIBUTIONS IN ACCORDANCE WITH
SECTION 4.2 HEREOF, AND SUCH FAILURE TO PERFORM IS NOT CURED WITHIN NINETY (90)
DAYS OF WRITTEN NOTICE THEREOF FROM THE NON-BREACHING PARTY, THE NON-BREACHING
PARTY MAY ELECT, IN ITS SOLE DISCRETION, TO (I) IN THE CASE OF CLAUSE (B) ABOVE,
WAIVE THE TERMS OF ARTICLE 4 HEREOF WITH RESPECT TO ANY ONE OR MORE REQUIRED
CAPITAL CONTRIBUTIONS AND CAUSE THE RESPECTIVE PERCENTAGE INTERESTS AND FUTURE
FUNDING RESPONSIBILITIES OF THE PARTIES TO BE ADJUSTED IN ACCORDANCE WITH
SECTION 4.1 OF THE OPERATING AGREEMENT OR (II) TERMINATE THE DEVELOPMENT
PROGRAM.  SUCH 90-DAY PERIOD SHALL BE EXTENDED TO ONE HUNDRED EIGHTY (180) DAYS
IF THE BREACHING PARTY HAS ENGAGED IN GOOD FAITH EFFORTS TO REMEDY SUCH DEFAULT
WITHIN SUCH 90-DAY PERIOD AND INDICATED IN WRITING TO THE NON-BREACHING PARTY
PRIOR TO THE EXPIRATION OF SUCH 90-DAY PERIOD THAT IT BELIEVES THAT IT WILL BE
ABLE TO REMEDY THE DEFAULT WITHIN SUCH 180-DAY PERIOD, BUT SUCH EXTENSION SHALL
APPLY ONLY SO LONG AS THE BREACHING PARTY IS ENGAGING IN GOOD FAITH EFFORTS TO
REMEDY SUCH DEFAULT.


 


13.3                        TERMINATION OF THIS AGREEMENT IN ITS ENTIRETY.  THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE EFFECTIVE DATE OF THE
TERMINATION OF THE MANUFACTURING, MARKETING AND SALES AGREEMENT.  THIS AGREEMENT
MAY NOT BE TERMINATED INDEPENDENTLY FROM THE MANUFACTURING, MARKETING AND SALES
AGREEMENT.


 


13.4                        EFFECTS OF TERMINATION OF THIS AGREEMENT.  UPON ANY
TERMINATION OF THIS AGREEMENT IN ITS ENTIRETY, PARTIES SHALL HAVE THE RESPECTIVE
RIGHTS AND DUTIES SET FORTH UNDER ARTICLE 12 OF MANUFACTURING, MARKETING AND
SALES AGREEMENT.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

32

--------------------------------------------------------------------------------


 


13.5                        SURVIVAL OF RIGHTS AND DUTIES.  NO TERMINATION OF
THIS AGREEMENT SHALL ELIMINATE ANY RIGHTS OR DUTIES OF THE PARTIES ACCRUED PRIOR
TO SUCH TERMINATION.  THE PROVISIONS OF ARTICLE 1, SECTIONS 3.3, 4.3 THROUGH
4.5, 9.1.1, 9.3, 9.5, ARTICLE 10, SECTION 11.5, ARTICLE 12, SECTIONS 13.3
THROUGH 13.5, 14.1, 14.3 THROUGH 14.5, AND 14.8 THROUGH 14.17 AND THE FIRST
SENTENCE OF SECTION 7.5, THE SECOND TO LAST SENTENCE OF SECTION 2.2 AND THE LAST
SENTENCES OF SECTIONS 2.2, 7.4 AND 9.1.3 HEREOF SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT.


 


ARTICLE XIV

MISCELLANEOUS


 


14.1                        COOPERATION.  IF EITHER BIOMARIN OR GENZYME (THE
“ASSUMING PARTY”) SHALL ASSUME THE PROGRAM RIGHTS FROM THE OTHER PARTY (THE
“RESPONSIBLE PARTY”) IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 12 OF THE
MANUFACTURING, MARKETING AND SALES AGREEMENT, THE RESPONSIBLE PARTY SHALL
PROMPTLY PROVIDE TO THE ASSUMING PARTY (OR ANY THIRD PARTY OR AFFILIATE
DESIGNATED BY THE ASSUMING PARTY) ALL TECHNOLOGY, MANUFACTURING KNOW-HOW AND
ACCESS TO REGULATORY FILINGS FILED HEREUNDER REASONABLY NECESSARY TO ALLOW THE
ASSUMING PARTY TO PERFORM THE DUTIES ASSUMED AND OTHERWISE EXERCISE THE RIGHTS
AND LICENSES GRANTED HEREUNDER.  THE RESPONSIBLE PARTY SHALL FURTHER USE ITS
BEST EFFORTS TO PROVIDE REASONABLE ASSISTANCE REQUIRED BY THE ASSUMING PARTY
WITH RESPECT TO SUCH TRANSFER SO AS TO PERMIT THE ASSUMING PARTY TO BEGIN TO
PERFORM SUCH DUTIES AS SOON AS POSSIBLE TO MINIMIZE ANY DISRUPTION IN THE
CONTINUITY OF SUPPLY OR MARKETING OF COLLABORATION PRODUCTS.  IF THE RESPONSIBLE
PARTY IS THE MANUFACTURING PARTY FOR A COLLABORATION PRODUCT, THE RESPONSIBLE
PARTY SHALL, AT THE OPTION OF THE ASSUMING PARTY, SUPPLY SUCH COLLABORATION
PRODUCT UNTIL THE EARLIER OF [**].  IN ADDITION, IF UPON THE DATE THIS AGREEMENT
IS TERMINATED COLLABORATION PRODUCTS ARE BEING MANUFACTURED IN FACILITIES OWNED
OR LEASED BY THE RESPONSIBLE PARTY (INCLUDING FACILITIES SUBLEASED BY
BIOMARIN/GENZYME LLC FROM THE RESPONSIBLE PARTY), THE RESPONSIBLE PARTY AGREES
TO LEASE SUCH FACILITIES TO THE ASSUMING PARTY ON COMMERCIALLY REASONABLE TERMS
FOR A PERIOD OF UP TO [**] AT THE OPTION OF THE ASSUMING PARTY.


 


14.2                        EXCHANGE CONTROLS.  ALL PAYMENTS DUE HEREUNDER SHALL
BE PAID IN UNITED STATES DOLLARS.  IF AT ANY TIME LEGAL RESTRICTIONS PREVENT THE
PROMPT REMITTANCE OF PART OR ALL PAYMENTS WITH RESPECT TO ANY COUNTRY IN WHICH
COLLABORATION PRODUCTS (OTHER THAN ALDURAZYME) ARE SOLD, PAYMENT SHALL BE MADE
THROUGH SUCH LAWFUL MEANS OR METHODS AS THE PARTIES MAY DETERMINE IN GOOD FAITH.


 


14.3                        WITHHOLDING TAXES.  IF APPLICABLE LAWS OR
REGULATIONS REQUIRE THAT TAXES BE WITHHELD FROM PAYMENTS MADE HEREUNDER, THE
PARTY PAYING SUCH TAXES WILL (A) DEDUCT SUCH TAXES, (B) TIMELY PAY SUCH TAXES TO
THE PROPER AUTHORITY AND (C) SEND WRITTEN EVIDENCE OF PAYMENT TO THE PARTY FROM
WHOM SUCH TAXES WERE WITHHELD WITHIN SIXTY (60) DAYS AFTER PAYMENT.  EACH PARTY
WILL ASSIST THE OTHER PARTY OR PARTIES IN CLAIMING TAX REFUNDS, DEDUCTIONS OR
CREDITS AT SUCH OTHER PARTY’S REQUEST AND WILL COOPERATE TO MINIMIZE THE
WITHHOLDING TAX, IF AVAILABLE, UNDER VARIOUS TREATIES APPLICABLE TO ANY PAYMENT
MADE HEREUNDER.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

33

--------------------------------------------------------------------------------


 


14.4                        INTEREST ON LATE PAYMENTS.  ANY PAYMENTS TO BE MADE
HEREUNDER THAT ARE NOT PAID ON OR BEFORE THE DATE SUCH PAYMENTS ARE DUE UNDER
THIS AGREEMENT SHALL BEAR INTEREST, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
AT THE BASE RATE OF INTEREST DECLARED FROM TIME TO TIME BY BANK OF AMERICA, N.A.
IN BOSTON, MASSACHUSETTS, CALCULATED ON THE NUMBER OF DAYS PAYMENT IS
DELINQUENT.


 


14.5                        FORCE MAJEURE.  NEITHER PARTY SHALL BE HELD LIABLE
OR RESPONSIBLE TO THE OTHER PARTY NOR BE DEEMED TO HAVE DEFAULTED UNDER OR
BREACHED THIS AGREEMENT FOR FAILURE OR DELAY IN FULFILLING OR PERFORMING ANY
TERM OF THIS AGREEMENT WHEN SUCH FAILURE OR DELAY IS CAUSED BY OR RESULTS FROM
CAUSES BEYOND THE REASONABLE CONTROL OF THE AFFECTED PARTY, INCLUDING WITHOUT
LIMITATION FIRE, FLOODS, EMBARGOES, WAR, ACTS OF WAR (WHETHER WAR IS DECLARED OR
NOT), INSURRECTIONS, RIOTS, CIVIL COMMOTIONS, STRIKES, LOCKOUTS OR OTHER LABOR
DISTURBANCES, ACTS OF GOD OR ACTS, OMISSIONS OR DELAYS IN ACTING BY ANY
GOVERNMENTAL AUTHORITY OR THE OTHER PARTY; PROVIDED, HOWEVER, THAT THE PARTY SO
AFFECTED SHALL USE COMMERCIALLY REASONABLE AND DILIGENT EFFORTS TO AVOID OR
REMOVE SUCH CAUSES OF NON-PERFORMANCE, AND SHALL CONTINUE PERFORMANCE HEREUNDER
WITH REASONABLE DISPATCH WHEREVER SUCH CAUSES ARE REMOVED.  EACH PARTY SHALL
PROVIDE THE OTHER PARTIES WITH PROMPT WRITTEN NOTICE OF ANY DELAY OR FAILURE TO
PERFORM THAT OCCURS BY REASON OF FORCE MAJEURE. THE PARTIES SHALL MUTUALLY SEEK
A RESOLUTION OF THE DELAY OR THE FAILURE TO PERFORM IN GOOD FAITH.


 


14.6                        ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED OR
OTHERWISE TRANSFERRED BY ANY PARTY WITHOUT THE CONSENT OF THE OTHER PARTIES;
PROVIDED, HOWEVER, THAT EITHER BIOMARIN OR GENZYME MAY, WITHOUT SUCH CONSENT,
ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (A) IN CONNECTION WITH A
CORPORATE REORGANIZATION, TO ANY MEMBER OF AN AFFILIATED GROUP, ALL OR
SUBSTANTIALLY ALL OF THE EQUITY INTEREST OF WHICH IS OWNED AND CONTROLLED BY
SUCH PARTY OR ITS DIRECT OR INDIRECT PARENT CORPORATION OR (B) IN CONNECTION
WITH A MERGER, CONSOLIDATION OR SALE OF SUBSTANTIALLY ALL OF SUCH PARTY’S ASSETS
TO AN UNRELATED THIRD PARTY; PROVIDED, HOWEVER, THAT SUCH PARTY’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSUMED BY ITS SUCCESSOR IN INTEREST
IN ANY SUCH TRANSACTION AND SHALL NOT BE TRANSFERRED SEPARATE FROM ALL OR
SUBSTANTIALLY ALL OF ITS OTHER BUSINESS ASSETS, INCLUDING WITHOUT LIMITATION
THOSE BUSINESS ASSETS THAT ARE THE SUBJECT OF THIS AGREEMENT AND THE
MANUFACTURING, MARKETING AND SALES AGREEMENT.  ANY PERMITTED ASSIGNEE SHALL
ASSUME ALL OBLIGATIONS OF ITS ASSIGNOR UNDER THIS AGREEMENT; ACCORDINGLY, ALL
REFERENCES HEREIN TO THE ASSIGNING PARTY SHALL BE DEEMED REFERENCES TO THE
ASSIGNEE TO WHOM THE AGREEMENT IS SO ASSIGNED.  ANY PURPORTED ASSIGNMENT IN
VIOLATION OF THIS SECTION 14.6 SHALL BE VOID.


 


14.7                        SEVERABILITY.  EACH PARTY HEREBY AGREES THAT IT DOES
NOT INTEND TO VIOLATE ANY PUBLIC POLICY, STATUTORY OR COMMON LAWS, RULES,
REGULATIONS, TREATY OR DECISION OF ANY GOVERNMENT AGENCY OR EXECUTIVE BODY
THEREOF OF ANY COUNTRY OR COMMUNITY OR ASSOCIATION OF COUNTRIES.  SHOULD ONE OR
MORE PROVISIONS OF THIS AGREEMENT BE OR BECOME INVALID, THE PARTIES HERETO SHALL
SUBSTITUTE, BY MUTUAL CONSENT, VALID PROVISIONS FOR SUCH INVALID PROVISIONS
WHICH VALID PROVISIONS IN THEIR ECONOMIC EFFECT ARE SUFFICIENTLY SIMILAR TO THE
INVALID PROVISIONS THAT IT CAN BE REASONABLY ASSUMED THAT THE PARTIES WOULD HAVE
ENTERED INTO THIS AGREEMENT WITH SUCH VALID PROVISIONS.  IN CASE SUCH VALID
PROVISIONS CANNOT BE AGREED UPON, THE INVALIDITY OF ONE OR SEVERAL PROVISIONS OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OF THIS AGREEMENT AS A WHOLE,
UNLESS THE INVALID PROVISIONS ARE OF SUCH ESSENTIAL IMPORTANCE TO THIS AGREEMENT
THAT IT IS TO BE REASONABLY ASSUMED THAT THE PARTIES WOULD NOT HAVE ENTERED INTO
THIS AGREEMENT WITHOUT THE INVALID PROVISIONS.


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

34

--------------------------------------------------------------------------------


 


14.8                        NOTICES.  ANY CONSENT, NOTICE OR REPORT REQUIRED OR
PERMITTED TO BE GIVEN OR MADE UNDER THIS AGREEMENT BY ONE OF THE PARTIES HERETO
TO THE OTHER SHALL BE IN WRITING, DELIVERED PERSONALLY OR BY FACSIMILE (AND
PROMPTLY CONFIRMED BY PERSONAL DELIVERY OR COURIER), BY A NEXT BUSINESS DAY
DELIVERY SERVICE OF A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE OR BY
COURIER, POSTAGE PREPAID (WHERE APPLICABLE), ADDRESSED TO SUCH OTHER PARTY AT
ITS ADDRESS INDICATED BELOW, OR TO SUCH OTHER ADDRESS AS THE ADDRESSEE SHALL
HAVE LAST FURNISHED IN WRITING TO THE ADDRESSOR IN ACCORDANCE WITH THIS
SECTION 14.8 AND SHALL BE EFFECTIVE UPON RECEIPT BY THE ADDRESSEE.

 

If to BioMarin:

 

BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, California 94949
Attention: Chief Executive Officer
Facsimile: (415) 382-7889

 

 

 

with a copy to:

 

BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, California 94949
Attention: General Counsel
Facsimile: (415) 382-7889

 

 

 

If to Genzyme:

 

Genzyme Corporation
500 Kendall Street
Cambridge, Massachusetts 02142
Attention: President, LSD Therapeutics
Facsimile: (617) 768-6419

 

 

 

with a copy to:

 

Genzyme Corporation
500 Kendall Street
Cambridge, Massachusetts 02142
Attention: General Counsel
Facsimile: (617) 252-7553

 

 

 

If to
BioMarin/Genzyme
LLC (if such notice is
sent by BioMarin):

 

BioMarin/Genzyme LLC
c/o Genzyme Corporation
500 Kendall Street
Cambridge, Massachusetts 02142
Attention: President, LSD Therapeutics
Facsimile: (617) 768-6419

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

with a copy to:

 

Genzyme Corporation
500 Kendall Street
Cambridge, Massachusetts 02142
Attention: General Counsel
Facsimile: (617) 252-7553

 

 

 

If to
BioMarin/Genzyme
LLC (if such notice is
sent by Genzyme):

 

BioMarin/Genzyme LLC
c/o BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, California 94949
Attention: Chief Executive Officer
Facsimile: (415) 382-7889

 

 

 

with a copy to:

 

BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, California 94949
Attention: General Counsel
Facsimile: (415) 382-7889


 


14.9                        APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY CHOICE OF LAW PRINCIPLE THAT WOULD DICTATE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.


 


14.10                 ARBITRATE.  ANY DISPUTES ARISING BETWEEN THE PARTIES
RELATING TO, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR ANY
TERM OR CONDITION HEREOF, OR THE PERFORMANCE BY EITHER PARTY OF ITS OBLIGATIONS
HEREUNDER, WHETHER BEFORE OR AFTER TERMINATION OF THIS AGREEMENT (A “DISPUTE”),
WHICH HAS NOT RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8.3 HEREOF,
SHALL BE FINALLY RESOLVED BY BINDING ARBITRATION AS HEREIN PROVIDED.


 


14.10.1       GENERAL.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 14.10, ANY
ARBITRATION HEREUNDER SHALL BE CONDUCTED UNDER THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  EACH SUCH ARBITRATION SHALL BE CONDUCTED IN
THE ENGLISH LANGUAGE BY A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH SUCH
RULES, PROVIDED THAT IF EITHER PARTY REQUESTS THE ARBITRATION SHALL BE CONDUCTED
BY A PANEL OF THREE (3) ARBITRATORS (THE “ARBITRATION PANEL”).  IN THE CASE OF
THREE (3) ARBITRATORS, EACH OF BIOMARIN AND GENZYME SHALL APPOINT ONE
(1) ARBITRATOR TO THE ARBITRATION PANEL AND THE THIRD ARBITRATOR SHALL BE
APPOINTED BY THE TWO (2) ARBITRATORS APPOINTED BY BIOMARIN AND GENZYME.  THE
ARBITRATION PANEL SHALL BE CONVENED UPON DELIVERY OF THE NOTICE OF ARBITRATION
(AS HEREIN DEFINED).


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

36

--------------------------------------------------------------------------------


 


ANY SUCH ARBITRATION SHALL BE HELD IN CHICAGO, ILLINOIS.  THE ARBITRATION PANEL
SHALL HAVE THE AUTHORITY TO GRANT SPECIFIC PERFORMANCE, AND TO ALLOCATE BETWEEN
THE PARTIES THE COSTS OF ARBITRATION IN SUCH EQUITABLE MANNER AS IT SHALL
DETERMINE.  JUDGMENT UPON THE AWARD SO RENDERED MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION OR APPLICATION MAY BE MADE TO SUCH COURT FOR JUDICIAL
ACCEPTANCE OF ANY AWARD AND AN ORDER OF ENFORCEMENT, AS THE CASE MAY BE.


 


14.10.2       PROCEDURE.


 

(A) WHENEVER A PARTY (THE “CLAIMANT”) SHALL DECIDE TO INSTITUTE ARBITRATION
PROCEEDINGS, IT SHALL GIVE WRITTEN NOTICE TO THAT EFFECT (THE “NOTICE OF
ARBITRATION”) TO THE OTHER PARTY (THE “RESPONDENT”).  THE NOTICE OF ARBITRATION
SHALL SET FORTH IN DETAIL THE NATURE OF THE DISPUTE, THE FACTS UPON WHICH THE
CLAIMANT RELIES AND THE ISSUES TO BE ARBITRATED (COLLECTIVELY, THE “ARBITRATION
ISSUES”).  WITHIN FIFTEEN (15) DAYS OF ITS RECEIPT OF THE NOTICE OF ARBITRATION,
THE RESPONDENT SHALL SEND THE CLAIMANT AND THE ARBITRATION PANEL A WRITTEN
RESPONSE (THE “RESPONSE”).  THE RESPONSE SHALL SET FORTH IN DETAIL THE FACTS
UPON WHICH THE RESPONDENT RELIES.  IN ADDITION, THE RESPONSE SHALL CONTAIN ALL
COUNTERCLAIMS WHICH THE RESPONDENT MAY HAVE AGAINST THE CLAIMANT WHICH ARE
WITHIN THE ARBITRATION ISSUES, WHETHER OR NOT SUCH CLAIMS HAVE PREVIOUSLY BEEN
IDENTIFIED.  IF THE RESPONSE SETS FORTH A COUNTERCLAIM, THE CLAIMANT MAY, WITHIN
FIFTEEN (15) DAYS OF THE RECEIPT OF THE RESPONSE, DELIVER TO THE RESPONDENT AND
THE ARBITRATION PANEL A REJOINDER ANSWERING SUCH COUNTERCLAIM.

 

(B) WITHIN FIFTEEN (15) DAYS AFTER THE LATER OF (I) THE EXPIRATION OF THE PERIOD
PROVIDED IN SECTION 14.10.2(A) ABOVE FOR THE CLAIMANT TO DELIVER A REJOINDER OR
(II) THE COMPLETION OF ANY DISCOVERY PROCEEDINGS AUTHORIZED BY THE ARBITRATION
PANEL: (A) THE CLAIMANT SHALL SEND TO THE ARBITRATION PANEL A PROPOSED
RESOLUTION OF THE ARBITRATION ISSUES AND A PROPOSED RESOLUTION OF ANY
COUNTERCLAIMS SET FORTH IN THE RESPONSE, INCLUDING WITHOUT LIMITATION THE AMOUNT
OF MONETARY DAMAGES, IF ANY, OR OTHER RELIEF SOUGHT (THE “CLAIMANT’S PROPOSAL”);
AND (B) THE RESPONDENT SHALL SEND TO THE ARBITRATION PANEL A PROPOSED RESOLUTION
OF THE ARBITRATION ISSUES, A PROPOSED RESOLUTION OF ANY COUNTERCLAIMS SET FORTH
IN THE RESPONSE AND A PROPOSED RESOLUTION OF ANY REJOINDER SUBMITTED BY THE
CLAIMANT, INCLUDING WITHOUT LIMITATION THE AMOUNT OF MONETARY DAMAGES, IF ANY,
OR OTHER RELIEF SOUGHT (THE “RESPONDENT’S PROPOSAL”).  ONCE BOTH THE CLAIMANT’S
PROPOSAL AND THE RESPONDENT’S PROPOSAL HAVE BEEN SUBMITTED, THE ARBITRATION
PANEL SHALL DELIVER TO EACH PARTY A COPY OF THE OTHER PARTY’S PROPOSAL.

 

(C) THE ARBITRATION PANEL SHALL ISSUE AN OPINION WITH RESPECT TO ANY DISPUTE,
WHICH OPINION SHALL EXPLICITLY ACCEPT EITHER THE CLAIMANT’S PROPOSAL OR THE
RESPONDENT’S PROPOSAL IN ITS ENTIRETY (THE “FINAL DECISION”).  THE ARBITRATION
PANEL SHALL NOT HAVE THE AUTHORITY TO REACH A FINAL DECISION THAT PROVIDES
REMEDIES OR REQUIRES PAYMENTS OTHER THAN THOSE SET FORTH IN THE CLAIMANT’S
PROPOSAL OR THE RESPONDENT’S PROPOSAL.  THE CONCURRENCE OF TWO (2) ARBITRATORS
SHALL BE SUFFICIENT FOR THE ENTRY OF A FINAL DECISION.  THE ARBITRATORS SHALL
ISSUE A FINAL DECISION WITHIN ONE (1) MONTH FROM THE LATER OF (I) THE LAST DAY
FOR SUBMISSION OF PROPOSALS UNDER SECTION 14.10.2(B) ABOVE OR (II) THE DATE OF
THE FINAL HEARING ON ANY DISPUTE HELD BY THE ARBITRATION PANEL.  A FINAL
DECISION SHALL BE BINDING ON BOTH PARTIES.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

37

--------------------------------------------------------------------------------


 


14.11                 INJUNCTIVE RELIEF.  THE PARTIES HEREBY ACKNOWLEDGE THAT A
BREACH OF THEIR RESPECTIVE OBLIGATIONS UNDER ARTICLE 10 HEREOF MAY CAUSE
IRREPARABLE HARM AND THAT THE REMEDY OR REMEDIES AT LAW FOR ANY SUCH BREACH MAY
BE INADEQUATE.  THE PARTIES HEREBY AGREE THAT, IN THE EVENT OF ANY SUCH BREACH,
IN ADDITION TO ALL OTHER AVAILABLE REMEDIES HEREUNDER, THE NON-BREACHING PARTY
OR PARTIES SHALL HAVE THE RIGHT TO SEEK EQUITABLE RELIEF TO ENFORCE ARTICLE 10
HEREOF.


 


14.12                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE
RELATED AGREEMENTS, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF.  ALL EXPRESS OR IMPLIED AGREEMENTS AND
UNDERSTANDINGS, EITHER ORAL OR WRITTEN, HERETOFORE MADE ARE EXPRESSLY MERGED IN
AND MADE A PART OF THIS AGREEMENT.  THIS AGREEMENT MAY BE AMENDED, OR ANY TERM
HEREOF MODIFIED, ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY BOTH PARTIES
HERETO.  EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT THIS AGREEMENT AND THE
RELATED AGREEMENTS ARE ALL THE RESULT OF MUTUAL NEGOTIATION AND THEREFORE ANY
AMBIGUITY IN THEIR RESPECTIVE TERMS SHALL NOT BE CONSTRUED AGAINST THE DRAFTING
PARTY.


 


14.13                 SECTION 365(N) OF THE BANKRUPTCY CODE.  ALL RIGHTS AND
LICENSES NOW OR HEREAFTER GRANTED UNDER OR PURSUANT TO THIS AGREEMENT, INCLUDING
IN THE EVENT OF TERMINATION PURSUANT TO ARTICLE 12 OF THE MANUFACTURING,
MARKETING AND SALES AGREEMENT, ARE RIGHTS TO “INTELLECTUAL PROPERTY” (AS DEFINED
IN SECTION 101(35A) OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (SUCH
TITLE 11, THE “BANKRUPTCY CODE”)).  THE LICENSING PARTY HEREBY GRANTS TO THE
LICENSEE PARTY A RIGHT OF ACCESS AND TO OBTAIN POSSESSION OF AND TO BENEFIT FROM
(I) COPIES OF RESEARCH DATA, (II) LABORATORY SAMPLES, (III)  PRODUCT SAMPLES,
(IV) FORMULAS, (V) LABORATORY NOTES AND NOTEBOOKS, (VI) DATA AND RESULTS RELATED
TO CLINICAL TRIALS, (VII) REGULATORY FILINGS AND APPROVALS, (VIII) RIGHTS OF
REFERENCE IN RESPECT OF REGULATORY FILINGS AND APPROVALS, (IX) MANUFACTURING
PROCEDURE DOCUMENTATION AND MANUFACTURING RECORDS, (X) MARKETING, ADVERTISING
AND PROMOTIONAL MATERIALS, AND (XI) ALL OTHER EMBODIMENTS OF SUCH INTELLECTUAL
PROPERTY, THAT ARE IN THE LICENSING PARTY’S POSSESSION OR CONTROL, FREELY
LICENSEABLE WITHOUT FURTHER PAYMENT OR RESTRICTION BY THE LICENSING PARTY, AND
NECESSARY FOR THE LICENSEE PARTY’S EXERCISE OF THE RIGHTS AND LICENSES TO SUCH
INTELLECTUAL PROPERTY, ALL OF WHICH CONSTITUTE “EMBODIMENTS” OF INTELLECTUAL
PROPERTY PURSUANT TO SECTION 365(N) OF THE BANKRUPTCY CODE.  THE LICENSING PARTY
AGREES NOT TO INTERFERE WITH THE LICENSEE’S EXERCISE OF RIGHTS AND LICENSES TO
INTELLECTUAL PROPERTY LICENSED UNDER THIS AGREEMENT AND EMBODIMENTS THEREOF IN
ACCORDANCE WITH THIS AGREEMENT AND AGREES TO USE COMMERCIALLY REASONABLE EFFORTS
TO ASSIST THE LICENSEE PARTY TO OBTAIN SUCH INTELLECTUAL PROPERTY AND
EMBODIMENTS THEREOF IN THE POSSESSION OR CONTROL OF THIRD PARTIES AS REASONABLY
NECESSARY OR DESIRABLE FOR THE LICENSEE PARTY TO EXERCISE SUCH RIGHTS AND
LICENSES IN ACCORDANCE WITH THIS AGREEMENT.


 


14.14                 HEADINGS.  THE CAPTIONS TO THE SEVERAL ARTICLES AND
SECTIONS HEREOF ARE NOT A PART OF THIS AGREEMENT, BUT ARE MERELY GUIDES OR
LABELS TO ASSIST IN LOCATING AND READING THE SEVERAL ARTICLES AND SECTIONS
HEREOF.


 


14.15                 INDEPENDENT CONTRACTORS.  IT IS EXPRESSLY AGREED THAT
BIOMARIN AND GENZYME SHALL BE INDEPENDENT CONTRACTORS AND THAT, EXCEPT AS
MEMBERS OF BIOMARIN/GENZYME LLC, THE RELATIONSHIP BETWEEN THE TWO PARTIES SHALL
NOT CONSTITUTE A PARTNERSHIP, JOINT VENTURE OR AGENCY.  NEITHER BIOMARIN NOR
GENZYME SHALL HAVE THE AUTHORITY TO MAKE ANY STATEMENTS, REPRESENTATIONS OR
COMMITMENTS OF


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

38

--------------------------------------------------------------------------------


 


ANY KIND, OR TO TAKE ANY ACTION, WHICH SHALL BE BINDING ON THE OTHER, WITHOUT
THE PRIOR CONSENT OF THE OTHER PARTY TO DO SO.


 


14.16                 WAIVER.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE WAIVER
BY EITHER PARTY HERETO OF ANY RIGHT HEREUNDER OR OF ANY FAILURE TO PERFORM OR
ANY BREACH BY THE OTHER PARTY SHALL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT
HEREUNDER OR OF ANY OTHER FAILURE TO PERFORM OR BREACH BY SAID OTHER PARTY,
WHETHER OF A SIMILAR NATURE OR OTHERWISE, NOR SHALL ANY SINGULAR OR PARTIAL
EXERCISE OF SUCH RIGHT PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF
ANY OTHER SUCH RIGHT.


 


14.17                 COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  SIGNATURE PAGES MAY BE
EXCHANGED BY FACSIMILE.


 

[SIGNATURE PAGE FOLLOWS]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

GENZYME CORPORATION

 

 

 

 

By:

/s/ David P. Meeker

 

 

 

Print Name: David P. Meeker

 

 

 

Title: President LSD Therapeutics

 

 

 

Date: 12/31/07

 

 

 

 

BIOMARIN PHARMACEUTICAL INC.

 

 

 

 

By:

/s/ G. Eric Davis

 

 

 

Print Name: G. Eric Davis

 

 

 

Title: Vice President, General Counsel

 

 

 

Date: 12/31/07

 

 

 

 

BIOMARIN/GENZYME LLC

 

 

 

 

By: BIOMARIN PHARMACEUTICAL INC.

 

 

 

By:

/s/ G. Eric Davis

 

 

 

Print Name: G. Eric Davis

 

 

 

Title: Vice President, General Counsel

 

 

 

Date: 12/31/07

 

 

 

 

 

 

 

By: GENZYME CORPORATION

 

 

 

 

By:

/s/ David P. Meeker

 

 

 

Print Name: David P. Meeker

 

 

 

Title: President LSD Therapeutics

 

 

 

Date: 12/31/07

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

40

--------------------------------------------------------------------------------

 

SCHEDULE 1.47

 

THIRD PARTY AGREEMENTS

 

1.) License Agreement effective as of September 4, 1998 entered into by and
between the University of Iowa Research Foundation, an Iowa corporation and
BioMarin/Genzyme LLC, a Delaware limited liability company.

 

2.) License Agreement effective as of September 4, 1998 entered into by and
between Research Corporation Technologies, Inc., a Delaware nonprofit
corporation and BioMarin/Genzyme LLC, a Delaware limited liability company.

 

3.) Grant Terms and Conditions Agreement dated April 1, 1997 entered into by and
among BioMarin Pharmaceuticals, Harbor-UCLA Research and Education Institute and
Emil D. Kakkis, as amended.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

APPENDIX A

 

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

42

--------------------------------------------------------------------------------
